--------------------------------------------------------------------------------

Exhibit 10.7
 
Execution Version
 

--------------------------------------------------------------------------------

 
ABL INTERCREDITOR AGREEMENT


dated as of


September 7, 2016,


among


REVLON CONSUMER PRODUCTS CORPORATION,
as Borrower,


REVLON, INC.,
as Holdings,


the Subsidiaries of REVLON CONSUMER PRODUCTS CORPORATION,
from time to time party hereto,


CITIBANK, N.A.,
as ABL Agent


and


CITIBANK, N.A.,
as Initial Term Loan Agent


and each Other Term Loan Agent from time to time party hereto


THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE ABL GUARANTEE AND
COLLATERAL AGREEMENT OF EVEN DATE HEREWITH AMONG REVLON CONSUMER PRODUCTS
CORPORATION, CERTAIN SUBSIDIARIES OF REVLON CONSUMER PRODUCTS CORPORATION AND
CITIBANK, N.A., AS COLLATERAL AGENT, (B) THE TERM LOAN GUARANTEE AND COLLATERAL
AGREEMENT OF EVEN DATE HEREWITH AMONG REVLON CONSUMER PRODUCTS CORPORATION,
CERTAIN SUBSIDIARIES OF REVLON CONSUMER PRODUCTS CORPORATION AND CITIBANK, N.A.,
AS COLLATERAL AGENT, AND (C) THE OTHER LOAN DOCUMENTS REFERRED TO IN THE CREDIT
AGREEMENTS REFERRED TO HEREIN.
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



     
Page
       
Section 1.
 
Definitions.
1
       
1.1
 
Defined Terms
1
1.2
 
Terms Generally
14
       
Section 2.
 
Lien Priorities.
14
       
2.1
 
Subordination of Liens
14
2.2
 
Prohibition on Contesting Liens
16
2.3
 
No New Liens
16
2.4
 
Perfection of Liens
17
2.5
 
Waiver of Marshalling
17
       
Section 3.
 
Enforcement.
18
       
3.1
 
Exercise of Remedies
18
3.2
 
Cooperation
21
3.3
 
Actions Upon Breach
22
       
Section 4.
 
Payments.
22
       
4.1
 
Revolving Nature of Claims
22
4.2
 
Application of Proceeds of ABL Facility First Priority Collateral
23
4.3
 
Application of Proceeds of Term Facility First Priority Collateral
24
4.4
 
Payments Over
25
4.5
 
Common Collateral
25
       
Section 5.
 
Other Agreements.
26
       
5.1
 
Releases
26
5.2
 
Insurance
28
5.3
 
Amendments to ABL Loan Documents and Term Loan Documents
29
5.4
 
Rights As Unsecured Creditors
32
5.5
 
First Priority Agent as Gratuitous Bailee for Perfection
32
5.6
 
Access to Premises and Cooperation
36
5.7
 
No Release If Event of Default; Reinstatement
39
5.8
 
Legends
40
       
Section 6.
 
Insolvency or Liquidation Proceedings.
40
       
6.1
 
Financing Issues
40
6.2
 
Relief from the Automatic Stay
42
6.3
 
Adequate Protection
43
6.4
 
Avoidance Issues
43
6.5
 
Application
44
6.6
 
Waivers
44
6.7
 
Separate Grants of Liens
44

 

--------------------------------------------------------------------------------

Section 7.
 
Reliance; Waivers; etc.
45
       
7.1
 
Reliance
45
7.2
 
No Warranties or Liability
45
7.3
 
Obligations Unconditional
45
       
Section 8.
 
Miscellaneous.
46
       
8.1
 
Conflicts
46
8.2
 
Term of this Agreement; Severability
46
8.3
 
Amendments; Waivers
47
8.4
 
Information Concerning Financial Condition of the Borrower and the Subsidiaries
49
8.5
 
Subrogation
49
8.6
 
Application of Payments
50
8.7
 
Consent to Jurisdiction; Waivers
50
8.8
 
Notices
51
8.9
 
Further Assurances
51
8.10
 
Governing Law
51
8.11
 
No Third Party Beneficiaries; Binding on Successors and Assigns
51
8.12
 
[Reserved]
52
8.13
 
Section Titles
52
8.14
 
Counterparts
52
8.15
 
Authorization
52
8.16
 
Effectiveness
52
8.17
 
ABL Agent and Term Loan Agent
52
8.18
 
Relative Rights
53
8.19
 
Supplements
53
8.20
 
Other Intercreditor Agreements
54

 
ii

--------------------------------------------------------------------------------

Schedules


Schedule I – List of Subsidiaries
Schedule II – Legend


Exhibits


Exhibit A – Form of Intercreditor Joinder Agreement
Exhibit B – Form of Grantor Joinder Agreement
 
iii

--------------------------------------------------------------------------------

ABL INTERCREDITOR AGREEMENT dated as of September 7, 2016 (this “Agreement”),
among CITIBANK, N.A. (“Citibank”), as ABL Agent, CITIBANK, as Initial Term Loan
Agent, REVLON, INC., a Delaware corporation (“Holdings”), REVLON CONSUMER
PRODUCTS CORPORATION, a Delaware corporation, as the borrower under the ABL
Credit Agreement and the Term Loan Agreement (the “Borrower”), each Subsidiary
of the Borrower listed on Schedule I hereto or that becomes a party hereto
pursuant to Section 8.19 below and each Other Term Loan Agent from time to time
party hereto.


A.           Holdings and the Borrower are party to the Asset-Based Revolving
Credit Agreement dated as of September 7, 2016 (as amended, supplemented,
restated, extended,  increased  or otherwise modified from time to time, the
“Initial ABL Credit Agreement”) among Holdings, the Borrower, the lenders party
thereto from time to time, Citibank, as administrative agent and as collateral
agent.


B.            Holdings and the Borrower are party to the Term Credit Agreement
dated as of September 7, 2016 (as amended, supplemented, restated, extended,
increased otherwise modified from time to time, the “Initial Term Loan
Agreement”) among Holdings, the Borrower, the lenders party thereto from time to
time and Citibank, as administrative agent and collateral agent.


C.            The Borrower and Holdings may become a party to other Term Loan
Documents from time to time hereafter.


D.            This Agreement governs the relationship between the ABL Lenders
(as defined herein) as a group, on the one hand, and the Term Loan Lenders (as
defined herein), on the other hand, with respect to the Common Collateral.


Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


Section 1.          Definitions.


1.1          Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:


“ABL Agent” shall mean Citibank, in its capacity as administrative agent and
collateral agent for the ABL Lenders under the ABL Credit Agreement and the
other ABL Loan Documents entered into pursuant to the ABL Credit Agreement,
together with its successors and permitted assigns under the ABL Credit
Agreement exercising substantially the same rights and powers.


“ABL Claims” shall mean the ABL Priority Claims and the ABL Other Claims.


“ABL Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, upon which a Lien is granted or purported to be granted to
the ABL Agent under any of the ABL Collateral Documents.
 

--------------------------------------------------------------------------------

“ABL Collateral Agreement” shall mean the ABL Guarantee and Collateral Agreement
dated as of September 7, 2016, among the Borrower, the other Grantors and
Citibank, as collateral agent for the secured parties referred to therein, as
amended, restated, modified or replaced from time to time.


“ABL Collateral Documents” shall mean the ABL Collateral Agreement, the ABL
Holdings Pledge and Guarantee Agreement and any security agreement, mortgage or
other agreement, document or instrument pursuant to which a Lien is now or
hereafter granted securing any ABL Claims or under which rights or remedies with
respect to such Liens are at any time governed.


“ABL Credit Agreement” shall mean the Initial ABL Credit Agreement and any
refinancing, replacement, defeasement or refunding thereof; provided, that, at
the Borrower’s election, if any ABL Credit Agreement is refinanced, replaced,
defeased or refunded, the agreement governing such refinancing, replacement,
defeasement or refunding shall not be an “ABL Credit Agreement” for purposes of
this Agreement unless the Borrower so elects at the time of such refinancing,
replacement, defeasance or refunding and the Borrower so notifies in writing
each Term Loan Agent and the agent under such facility that refinances,
replaces, defeases or refunds such ABL Credit Agreement of such election.


“ABL Designated Additional Obligations” shall mean obligations in respect of
“Specified Additional Obligations” as defined in the ABL Credit Agreement.


“ABL Designated Banking Services Obligations” shall mean obligations in respect
of “Specified Cash Management Obligations” as defined in the ABL Credit
Agreement.


“ABL Designated Swap Obligations” shall mean obligations in respect of
“Specified Hedge Agreements” as defined in the ABL Credit Agreement.


“ABL DIP Financing” shall have the meaning set forth in Section 6.1(a).


“ABL DIP Financing Liens” shall having the meaning set forth in Section 6.1(a).


“ABL Facility First Priority Collateral” shall mean all Common Collateral
consisting of the following:


(a)           all Accounts;


(b)           (i) all Money and cash (other than any Money or cash in an Asset
Sale Proceeds Account), (ii) Deposit Accounts (and Money and cash, checks, other
negotiable instruments, funds and other evidences of payments held therein) (but
excluding any Asset Sale Proceeds Account) and (iii) all Investment Property
(but excluding any Capital Stock of the Borrower or any of its Subsidiaries and
any Asset Sale Proceeds Account); provided that any of the foregoing that
consists of identifiable Term Loan Priority Proceeds shall not be included in
ABL Facility First Priority Collateral;


(c)           (i) Inventory, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments, (v) Equipment and (vi) Real Estate Assets;
 
2

--------------------------------------------------------------------------------

(d)           to the extent involving or governing any of the items referred to
in the preceding clauses (a) and (c), all General Intangibles (excluding
Intellectual Property and goodwill associated with such Intellectual Property);
provided, that to the extent any of the foregoing also relates to Term Facility
First Priority Collateral, only that portion related to the items referred to in
the preceding clauses (a) and (c) (other than Term Loan Priority Proceeds) shall
be included in the ABL Facility First Priority Collateral;


(e)           to the extent evidencing or governing any of the items referred to
in the preceding clauses (a) through (d), all Supporting Obligations; provided
that to the extent any of the foregoing also relates to Term Facility First
Priority Collateral, only that portion related to the items referred to in the
preceding clauses (a) through (d) (other than Term Loan Priority Proceeds) shall
be included in the ABL Facility First Priority Collateral;


(f)           all books and Records relating to the foregoing (including all
books, databases, customer lists and Records, whether tangible or electronic, to
the extent they contain any information relating to any of the foregoing);


(g)           all collateral security and guarantees with respect to any of the
foregoing and all Proceeds, in each case, of the type referred to in the
preceding clauses (a) through (f) directly received as proceeds of any ABL
Facility First Priority Collateral (“ABL Priority Proceeds”).


For the avoidance of doubt, under no circumstances shall any assets excluded
from the ABL Collateral pursuant to any ABL Collateral Document constitute ABL
Facility First Priority Collateral.


“ABL Holdings Pledge and Guarantee Agreement” shall mean that certain ABL
Holdings Guarantee and Pledge Agreement, dated September 7, 2016, among Holdings
and Citibank, as collateral agent for the secured parties referred to therein,
as amended, restated, modified or replaced from time to time.


“ABL Lenders” shall mean the Persons holding ABL Claims, including the ABL
Agent.


“ABL Loan Documents” shall mean the ABL Credit Agreement, the ABL Collateral
Documents and each of the other agreements, documents and instruments providing
for, evidencing or securing any Obligation under the ABL Credit Agreement (and
each agreement, document or instrument providing for or evidencing an ABL
Designated Swap Obligation, ABL Designated Banking Services Obligation or ABL
Designated Additional Obligation) and any other related document or instrument
executed or delivered pursuant to any ABL Collateral Document at any time or
otherwise evidencing or securing any Obligation arising under any ABL Loan
Document.


“ABL Mortgage” shall mean all mortgages, deeds of trust and other documents
under which a Lien on real property is granted to secure the ABL Claims.


“ABL Other Claims” shall mean any Obligations arising under an ABL Loan Document
that do not constitute ABL Priority Claims.
 
3

--------------------------------------------------------------------------------

“ABL Priority Claims” shall mean the aggregate of


(a)           (i) the Obligations arising under the ABL Loan Documents to the
extent the principal amount thereof is permitted to be incurred pursuant to
Section 7.2(aa) of the Term Loan Agreement, as such Term Loan Agreement in
effect on the date hereof or as such Term Loan Agreement may be amended from
time to time in accordance with the terms thereof to permit a greater amount of
principal to constitute ABL Priority Claims (in each case, other than ABL
Designated Banking Services Obligations, ABL Designated Swap Obligations and ABL
Designated Additional Obligations), plus any interest, fees, attorneys’ fees,
costs, expenses and indemnities, in each case, payable on account of such
Obligations or otherwise in respect of, or arising under, the ABL Credit
Agreement or the ABL Loan Documents related thereto or any of them, including
all fees and expenses of the ABL Agent thereunder and (ii) the principal amount
of an ABL DIP Financing plus any interest, fees, attorneys’ fees, costs,
expenses and indemnities payable on account of such ABL DIP Financing, in each
case, payable on account of such ABL DIP Financing and to the extent incurred in
accordance with the terms hereof and so long as the ABL Agent and ABL Lenders do
not object to or support an objection to such ABL DIP Financing to the extent
that they are permitted to so object hereunder,


(b)           the principal amount of all indebtedness incurred under the ABL
Designated Swap Obligations (calculated, at any given date, as the maximum
aggregate amount, giving effect to any netting agreements, that would be
required to be paid if all Specified Hedge Agreements (as such term is defined
in the ABL Credit Agreement) underlying such ABL Designated Swap Obligations
were terminated as of such date) plus any interest, fees, attorneys’ fees,
costs, expenses and indemnities, in each case, payable on account of such ABL
Designated Swap Obligations or otherwise in respect of, or arising under, the
ABL Loan Documents related thereto,


(c)           all ABL Designated Banking Services Obligations plus any interest,
fees, attorneys’ fees, costs, expenses and indemnities, in each case, payable on
account of such ABL Designated Banking Services Obligations or otherwise in
respect of, or arising under the ABL Loan Documents related thereto, and


(d)           all ABL Designated Additional Obligations plus any interest, fees,
attorneys’ fees, costs, expenses and indemnities, in each case, payable on
account of such ABL Designated Additional Obligations or otherwise in respect
of, or arising under, the ABL Loan Documents related thereto;


provided, including, in the case of each of clauses (a), (b),  (c) and (d)
above, all interest and expenses accrued or accruing (or that would, absent the
commencement of an Insolvency or Liquidation Proceeding, accrue) after the
commencement of an Insolvency or Liquidation Proceeding in accordance with and
at the rate specified in the relevant ABL Loan Document whether or not the claim
for such interest or expense is allowed or allowable as a claim in such
Insolvency or Liquidation Proceeding.


“ABL Priority Proceeds” shall have the meaning set forth in the definition of
ABL Facility First Priority Collateral.
 
4

--------------------------------------------------------------------------------

“ABL Recovery” shall have the meaning set forth in Section 6.4.


“Additional Term Loan Agent” shall have the meaning set forth in Section 8.3(b).


“Additional Term Loan Claims” shall have the meaning set forth in Section
8.3(b).


“Agent” shall mean the ABL Agent and/or each of the Term Loan Agents, as the
context may require.


“Agreement” shall mean this Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.


“Asset Sales Proceeds Account” shall mean one or more Deposit Accounts or
Securities Accounts holding the proceeds of any sale or other disposition of any
Term Facility First Priority Collateral (and only such Term Facility First
Priority Collateral) that are required to be held in such account or accounts
pursuant to the terms of the Term Loan Documents and any Deposit Accounts or
Securities Accounts into which the proceeds of any Recovery Event (as defined in
the Term Loan Agreement) with respect to Term Facility First Priority Collateral
(and only such Term Facility First Priority Collateral) are deposited.


“Bankruptcy Law” shall mean Title 11 of the United States Code and any similar
Federal, state or foreign law for the relief of debtors.


“Borrower” shall have the meaning set forth in the preamble.


“Capital Stock” shall have the meaning set forth in the ABL Credit Agreement, as
in effect on the date hereof.


“Cash Collateral” shall mean any Common Collateral consisting of Money or cash
equivalents and any Security Entitlement.


“Citibank” shall have the meaning set forth in the preamble.


“Common Collateral” shall mean collectively, the ABL Collateral and the Term
Loan Collateral.


“Credit Agreements” shall mean the collective reference to the ABL Credit
Agreement, the Term Loan Agreement and any Term Additional Agreement.


“Designated Term Loan Agent” shall mean (x) the Initial Term Loan Agent, or (y)
if the Term Loan Intercreditor Agreement is then in effect, the “Applicable
Collateral Agent” as defined therein (or such similar designation).


“Discharge of ABL Priority Claims” shall mean, except to the extent otherwise
provided in Section 5.7 below,
 
5

--------------------------------------------------------------------------------

(a)           the payment in full in cash (other than indemnification and
contingent obligations for which no claim has been made) of all Obligations in
respect of all outstanding ABL Priority Claims,


(b)           the payment in full in cash (other than indemnification and
contingent obligations for which no claim has been made) of all Obligations in
respect of all other ABL Priority Claims that are due and payable or otherwise
accrued and owing at or prior to the time the Obligations referred to in clause
(a) are paid and


(c)           with respect to letters of credit outstanding under the ABL Credit
Agreement, delivery of cash collateral in compliance with the ABL Credit
Agreement or the making of other arrangements reasonably satisfactory to issuing
banks thereunder,


in each case after or concurrently with the termination of all commitments to
extend credit under the ABL Credit Agreement; provided that the Discharge of ABL
Priority Claims shall not be deemed to have occurred if such payments are made
with the proceeds of other ABL Priority Claims that constitute an exchange or
replacement for or a refinancing of such Obligations or ABL Priority Claims.  In
the event the ABL Priority Claims are modified and the Obligations are paid over
time or otherwise modified pursuant to Section 1129 of the Bankruptcy Code (or
any successor provision), the ABL Priority Claims shall be deemed to be
discharged when the final payment is made, in cash, in respect of such
Obligations and any obligations pursuant to such new indebtedness shall have
been satisfied.


“Discharge of Term Priority Claims” shall mean, except to the extent otherwise
provided in Section 5.7 below,


(a)           the payment in full in cash (other than indemnification and
contingent obligations for which no claim has been made) of all Obligations in
respect of all outstanding Term Loan Priority Claims, and


(b)           the payment in full in cash (other than indemnification and
contingent obligations for which no claim has been made) of all Obligations in
respect of all other Term Loan Priority Claims that are due and payable or
otherwise accrued and owing at or prior to the time the Obligations referred to
in clause (a) are paid,


in each case after or concurrently with the termination of all commitments to
extend credit that would constitute Term Loan Priority Claims; provided that the
Discharge of Term Priority Claims shall not be deemed to have occurred if such
payments are made with the proceeds of other Term Loan Priority Claims that
constitute an exchange or replacement for or a refinancing of such Obligations
or Term Loan Priority Claims.  In the event the Term Loan Priority Claims are
modified and the Obligations are paid over time or otherwise modified pursuant
to Section 1129 of the Bankruptcy Code (or any successor provision), the Term
Loan Priority Claims shall be deemed to be discharged when the final payment is
made, in cash, in respect of such Obligations and any obligations pursuant to
such new indebtedness shall have been satisfied.
 
6

--------------------------------------------------------------------------------

“Exercise Any Secured Creditor Remedies” or “Exercise of Any Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:


(a)           the taking by any Lender of any action to enforce or realize upon
any Lien, including the institution of any foreclosure proceedings or the
noticing of any public or private sale pursuant to Article 9 of the Uniform
Commercial Code or other applicable law;


(b)           the exercise by any Lender of any right or remedy provided to a
secured creditor on account of a Lien under any of the ABL Loan Documents or
Term Loan Documents, as applicable, under applicable law, in an Insolvency or
Liquidation Proceeding or otherwise, including the election to retain any of the
Common Collateral in satisfaction of any Obligation secured by a Lien;


(c)           the taking of any action by any Lender or the exercise of any
right or remedy by any Lender in respect of the collection on, setoff against,
marshaling of, injunction respecting or foreclosure on the Common Collateral or
the proceeds thereof;


(d)           the appointment, on the application of a Lender, of a receiver,
receiver and manager or interim receiver of all or part of the Common
Collateral;


(e)           the sale, lease, license or other disposition of all or any
portion of the Common Collateral by private or public sale conducted by a Lender
or by any other means at the direction of a Lender permissible under applicable
law;


(f)           the exercise of any other right of a secured creditor under Part 6
of Article 9 of the Uniform Commercial Code or under provisions of similar
effect other applicable law; and


(g)           the exercise by a Lender of any voting rights relating to any
Capital Stock included in the Common Collateral.


For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Any Secured Creditor Remedies: (i) the filing of a proof of claim
in any Insolvency or Liquidation Proceeding or seeking adequate protection, (ii)
the exercise of rights pursuant to the ABL Loan Documents by the ABL Agent
during the continuance of a Full Cash Dominion Period, (iii) the reduction of
advance rates by the ABL Agent or the ABL Lenders or (iv) the imposition of
Reserves (as defined in the ABL Credit Agreement) by the ABL Agent or the ABL
Lenders.


“First Priority Agent” shall mean, with respect to (a) any ABL Facility First
Priority Collateral, the ABL Agent, and (b) any Term Facility First Priority
Collateral, the Designated Term Loan Agent, as applicable.


“First Priority Claims” shall mean, with respect to (a) any ABL Facility First
Priority Collateral, the ABL Priority Claims, and (b) any Term Facility First
Priority Collateral, the Term Loan Priority Claims, as applicable.
 
7

--------------------------------------------------------------------------------

“First Priority Documents” shall mean, with respect to (a) any ABL Facility
First Priority Collateral, the ABL Loan Documents, and (b) any Term Facility
First Priority Collateral, the Term Loan Documents, as applicable.


“First Priority Lenders” shall mean, with respect to (a) any ABL Facility First
Priority Collateral, the ABL Lenders, and (b) any Term Facility First Priority
Collateral, the Term Loan Lenders, as applicable.


“Full Cash Dominion Period” shall have the meaning assigned to such term in the
ABL Credit Agreement.


“Grantors” shall mean Holdings, the Borrower, and each of the Borrower’s
Subsidiaries that has granted or purported to grant a Lien in any or all of its
assets under an ABL Collateral Document or a Term Loan Collateral Document.


“Hedge Agreement” shall have the meaning assigned to such term in the ABL Credit
Agreement.


“Holdings” shall have the meaning set forth in the preamble.


“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the ABL Credit Agreement or the Term Loan
Agreement and, if applicable, each Term Additional Agreement.


“Initial ABL Credit Agreement” shall have the meaning set forth in the recitals.


“Initial Term Loan Agreement” shall have the meaning set forth in the recitals.


“Initial Term Loan Agent” shall mean Citibank, in its capacity as administrative
agent and collateral agent for the Term Loan Lenders under the Term Loan
Agreement and the other Term Loan Documents entered into pursuant to the Term
Loan Agreement, together with its successors and permitted assigns under the
Term Loan Agreement exercising substantially the same rights and powers.


“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.


“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, Copyrights, Patents, Trademarks, trade names, domain names,
know-how and processes, all rights to sue at law or in equity for any
infringement, dilution, misappropriation or other violation thereof, including
the right to receive all Proceeds and damages therefrom.
 
8

--------------------------------------------------------------------------------

“Intercreditor Joinder Agreement” shall mean an agreement substantially in the
form of Exhibit A hereto, pursuant to which the applicable representative under
an agreement proposed to be a Term Additional Agreement becomes a party hereto
in accordance with Sections 5.3(f) and 8.3(b).


“Lenders” shall mean the collective reference to the ABL Lenders and the Term
Loan Lenders.


“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.


“Mortgaged Premises” shall mean any real property which shall now or hereafter
be subject to a Term Loan Mortgage and/or an ABL Mortgage.


“New York Courts” shall have the meaning set forth in Section 8.7.


“Obligations” shall mean, with respect to any Person, any payment, performance
or other obligations of such Person of any kind, including any liability of such
Person on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any Insolvency or Liquidation Proceeding.  Without limiting the
generality of the foregoing, the Obligations of any Grantor under any ABL Loan
Document or Term Loan Document include the obligations to pay principal,
interest (including interest accruing during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding) or premium on any Indebtedness, letter of credit commissions (if
applicable), charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Grantor to reimburse any amount in
respect of any of the foregoing that any ABL Lender or Term Loan Lender, in its
sole discretion, may elect to pay or advance on behalf of such Grantor.


“Other Term Loan Agent” shall mean, with respect to any Term Additional
Agreement, the Person elected, designated or appointed as the administrative
agent, trustee or other representative of such facility by or on behalf of the
holders of such facility, and its successors serving in substantially the same
capacity as may from time to time be appointed; provided, that, at any time
there is a Term Loan Intercreditor Agreement in effect, “Other Term Loan Agent”
shall mean the Initial Term Loan Agent (if not then the Designated Term Loan
Agent) and each representative of each Term Additional Agreement other than the
representative that is the Designated Term Loan Agent at such time.


“Payment Collateral” shall mean all Accounts, Instruments, Chattel Paper,
Letter-Of-Credit Rights, Deposit Accounts, Securities Accounts and Payment
Intangibles, together with all Supporting Obligations in relation to the
foregoing, in each case comprising a portion of the Common Collateral
 
9

--------------------------------------------------------------------------------

“Person” shall mean any natural person, partnership, corporation, business
trust, limited liability company, company, association, joint venture,
governmental agency or other entity.


“Pledged Collateral” shall have the meaning set forth in Section 5.5.


“Real Estate Assets” shall mean, at any time of determination, any interest
(fee, leasehold or otherwise) of any Grantor in any real property, including
Mortgaged Premises, distribution centers and warehouses and corporate
headquarters and administrative offices and together with all improvements and
appurtenant fixtures, easements and other property and rights incidental to the
ownership, lease or operation thereof.


“Second Priority Agent” shall mean, with respect to (a) any ABL Facility First
Priority Collateral, the Designated Term Loan Agent and each other Term Loan
Agent, and (b) any Term Facility First Priority Collateral, the ABL Agent, as
applicable.


“Second Priority Documents” shall mean, with respect to (a) any ABL Facility
First Priority Collateral, the Term Loan Documents, and (b) any Term Facility
First Priority Collateral, the ABL Loan Documents, as applicable.


“Second Priority Claims” shall mean, with respect to (a) any ABL Facility First
Priority Collateral, the Term Loan Priority Claims, and (b) any Term Facility
First Priority Collateral, the ABL Priority Claims, as applicable.


“Second Priority Lenders” shall mean, with respect to (a) any ABL Facility First
Priority Collateral, the Term Loan Lenders, and (b) any Term Facility First
Priority Collateral, the ABL Lenders, as applicable.


“Subsidiary” shall mean any “subsidiary” of the Borrower.


“Term Additional Agreement” shall mean any agreement designated by the Borrower
as a “Term Additional Agreement” pursuant to Sections 5.3(f) and 8.3(b);
provided that, at the Borrower’s election, if any Term Additional Agreement is
refinanced, replaced, defeased or refunded, the agreement governing such
refinancing, replacement, defeasance or refunding shall not be a “Term
Additional Agreement” for purposes of this Agreement unless the Borrower so
elects to designate such new agreement as a “Term Additional Agreement” at the
time of such refinancing, replacement, defeasance or refunding.


“Term Designated Additional Obligations” shall mean obligations in respect of
“Specified Additional Obligations” as defined in the Term Loan Agreement (or
analogous term in any Term Additional Agreement).


“Term Designated Banking Services Obligations” shall mean obligations in respect
of “Specified Cash Management Obligations” as defined in the Term Loan Agreement
(or analogous term in any Term Additional Agreement).
 
10

--------------------------------------------------------------------------------

“Term Designated Swap Obligations” shall mean obligations in respect of
“Specified Hedge Agreements” as defined in the Term Loan Agreement (or analogous
term in any Term Additional Agreement).


“Term Facility First Priority Collateral” shall mean all Term Loan Collateral
(other than all ABL Facility First Priority Collateral) and all collateral
security and guarantees with respect to any Term Facility First Priority
Collateral and all cash, Money, Instruments, Securities, Financial Assets,
Deposit Accounts (including any Asset Sale Proceeds Accounts) and other Proceeds
directly received as proceeds of any Term Facility First Priority Collateral
(“Term Loan Priority Proceeds”); provided, however, no proceeds of Term Loan
Priority Proceeds will constitute Term Facility First Priority Collateral unless
such proceeds of Term Loan Priority Proceeds would otherwise constitute Term
Facility First Priority Collateral; provided that any of the foregoing that
consists of identifiable ABL Priority Proceeds shall not be included in Term
Facility First Priority Collateral.  For the avoidance of doubt, under no
circumstances shall any assets excluded from the Term Loan Collateral pursuant
to any Term Loan Collateral Documents constitute Term Facility First Priority
Collateral.


“Term Loan Agent” shall mean any of the Initial Term Loan Agent, any Other Term
Loan Agent and the Designated Term Loan Agent.


“Term Loan Agreement” shall mean the Initial Term Loan Agreement and any
refinancing, replacement, defeasement or refunding thereof; provided, that, at
the Borrower’s election, if any Term Loan Agreement is refinanced, replaced,
defeased or refunded, the agreement governing such refinancing, replacement,
defeasance or refunding shall not be a “Term Loan Agreement” for purposes of
this Agreement unless the Borrower so elects to designate such new agreement as
a “Term Loan Agreement” at the time of such refinancing, replacement, defeasance
or refunding and the Borrower so notifies the ABL Agent, each other Term Loan
Agent and the agent under such facility that refinances, replaces, defeases, or
refunds such Term Loan Agreement of such election.


“Term Loan Claims” shall mean the Term Loan Priority Claims and the Term Loan
Other Claims.


“Term Loan Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, upon which a Lien is granted or purported to be granted
to a Term Loan Agent under any of the Term Loan Collateral Documents.


“Term Loan Collateral Agreement” shall mean the Term Guarantee and Collateral
Agreement dated as of September 7, 2016, among the Borrower, the Subsidiaries of
the Borrower from time to time party thereto and Citibank, as collateral agent
for the secured parties referred to therein, as amended, restated, modified or
replaced from time to time.


“Term Loan Collateral Documents” shall mean the Term Loan Collateral Agreement,
the Term Loan Holdings Pledge and Guarantee Agreement and any security
agreement, mortgage or other agreement, document or instrument pursuant to which
a Lien is now or hereafter granted securing any Term Loan Claims or under which
rights or remedies with respect to such Liens are at any time governed.
 
11

--------------------------------------------------------------------------------

“Term Loan DIP Financing” shall have the meaning set forth in Section 6.1(b).


“Term Loan DIP Financing Liens” shall having the meaning set forth in Section
6.1(b).


“Term Loan Documents” shall mean the Term Loan Agreement, any Term Additional
Agreement, the Term Loan Collateral Documents and each of the other agreements,
documents and instruments providing for, evidencing or securing any Obligation
under the Term Loan Agreement, any Term Additional Agreement and any other
related document or instrument executed or delivered pursuant to any Term Loan
Collateral Document (including each agreement, document or instrument providing
for or evidencing a Term Designated Swap Obligation, Term Designated Banking
Services Obligation or Term Designated Additional Obligation) at any time or
otherwise evidencing or securing any Obligation arising under any such Term Loan
Collateral Document.


“Term Loan General Intangibles” means all general intangibles (including
Intellectual Property) which are not ABL Facility First Priority Collateral.


“Term Loan Holdings Pledge and Guarantee Agreement” shall mean that certain
Holdings Term Loan Guarantee and Pledge, dated September 7, 2016, among Holdings
and Citibank, as collateral agent for the secured parties referred to therein,
as amended, restated, modified or replaced from time to time.


“Term Loan Intercreditor Agreement” shall mean an agreement (other than this
Agreement) between the Designated Term Loan Agent and each Other Term Loan Agent
under any Term Additional Agreement governing the respective rights of each
party thereto in respect of the sharing of Liens on the Term Loan Collateral by
such respective parties.


“Term Loan Lenders” shall mean the Persons holding Term Loan Claims, including
the Term Loan Agents.


“Term Loan Mortgages” shall mean all mortgages, deeds of trust and other
documents under which a Lien on real property is granted to secure the Term Loan
Claims.


“Term Loan Other Claims” shall mean any Obligations arising under a Term Loan
Document that do not constitute Term Loan Priority Claims.


“Term Loan Priority Claims” shall mean the aggregate of


(a)           (i) the Obligations arising under the Term Loan Documents to the
extent the principal amount thereof is permitted to be incurred pursuant to
Sections 7.2(g), (j), (v) or (aa) of the ABL Credit Agreement, in each case, as
such ABL Credit Agreement is in effect on the date hereof or as such ABL Credit
Agreement may be amended from time to time in accordance with the terms thereof
to permit a greater amount of principal to constitute Term Loan Priority Claims
(in each case, other than Term Designated Banking Services Obligations, Term
Designated Swap Obligations and Term Designated Additional Obligations), plus
any interest, fees, attorneys’ fees, costs, expenses and indemnities, in each
case, payable on account of such Obligations or otherwise in respect of, or
arising under, the Term Loan Agreement, any Term Additional Agreements or the
Term Loan Documents related thereto or any of them, including all fees and
expenses of the Term Loan Agents thereunder and (ii) the principal amount of a
Term Loan DIP Financing plus any interest, fees, attorneys’ fees, costs,
expenses and indemnities, in each case, payable on account of such Term Loan DIP
Financing and to the extent incurred in accordance with the terms hereof and so
long as the Designated Term Loan Agent and the Term Loan Lenders do not object
to or support an objection to such Term Loan DIP Financing to the extent they
are permitted to so object hereunder,
 
12

--------------------------------------------------------------------------------

(b)           the principal amount of all indebtedness incurred under the Term
Designated Swap Obligations (calculated, at any given date, as the maximum
aggregate amount, giving effect to any netting agreements, that would be
required to be paid if all Specified Hedge Agreements (as such term is defined
in the Term Loan Agreement) underlying such Term Designated Swap Obligations
were terminated as of such date), plus any interest, fees, attorneys’ fees,
costs, expenses and indemnities, in each case, payable on account of such Term
Designated Swap Obligations or otherwise in respect of, or arising under the
Term Loan Documents related thereto,


(c)           all Term Designated Banking Services Obligations plus any
interest, fees, attorneys’ fees, costs, expenses and indemnities, in each case,
payable on account of such Term Designated Banking Services Obligations or
otherwise in respect of, or arising under the Term Loan Documents related
thereto, and


(d)           all Term Designated Additional Obligations plus any interest,
fees, attorneys’ fees, costs, expenses and indemnities, in each case, payable on
account of such Term Designated Additional Obligations or otherwise in respect
of, or arising under the Term Loan Documents related thereto,


including, in the case of each of clauses (a), (b), (c) and (d) above, all
interest and expenses accrued or accruing (or that would, absent the
commencement of an Insolvency or Liquidation Proceeding, accrue) after the
commencement of an Insolvency or Liquidation Proceeding in accordance with and
at the rate specified in the relevant Term Loan Document whether or not the
claim for such interest or expense is allowed or allowable as a claim in such
Insolvency or Liquidation Proceeding.


“Term Loan Priority Proceeds” shall have the meaning set forth in the definition
of Term Facility First Priority Collateral.


“Term Loan Recovery” shall have the meaning set forth in Section 6.4.


“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.
 
13

--------------------------------------------------------------------------------

1.2         Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified in accordance with this
Agreement, (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections shall be construed to refer to Sections of this
Agreement, (e) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (f) the term “or” is not exclusive.  All capitalized terms not defined
herein or by reference to another agreement shall have the meaning assigned to
such term in the UCC.  The term “Instrument” shall have the meaning specified in
Article 9 of the UCC.


Section 2.          Lien Priorities.


2.1          Subordination of Liens.  Notwithstanding (i) the date, time,
method, manner or order of filing or recordation of any document or instrument
or grant, attachment or perfection (including any defect or deficiency or
alleged defect or deficiency in any of the foregoing) of any Liens granted to
the ABL Agent or the ABL Lenders on the Common Collateral or of any Liens
granted to any Term Loan Agent or the Term Loan Lenders on the Common
Collateral, (ii) any provision of the UCC, any Bankruptcy Law, or other
applicable law or the ABL Loan Documents or the Term Loan Documents, (iii)
whether the ABL Agent or any Term Loan Agent, either directly or through agents,
holds possession of, or has control over, all or any part of the Common
Collateral, (iv) the fact that any such Liens may be subordinated, voided,
avoided, invalidated or lapsed or (v) any other circumstance of any kind or
nature whatsoever, the ABL Agent, on behalf of itself and each applicable ABL
Lender, and each Term Loan Agent, each on behalf of itself and each applicable
Term Loan Lender, hereby agrees that:


(a)           any Lien on the ABL Facility First Priority Collateral securing
any ABL Priority Claims now or hereafter held by or on behalf of the ABL Agent
or any ABL Lender or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
have priority over and be senior in all respects and prior to any Lien on the
ABL Facility First Priority Collateral securing any Term Loan Claims,


(b)           any Lien on the ABL Facility First Priority Collateral securing
any Term Loan Claims now or hereafter held by or on behalf of any Term Loan
Agent or any Term Loan Lender or any agent or trustee therefor regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to all Liens on the ABL Facility
First Priority Collateral securing any ABL Priority Claims,


(c)           any Lien on the Term Facility First Priority Collateral securing
any Term Loan Priority Claims now or hereafter held by or on behalf of any Term
Loan Agent or any Term Loan Lender or any agent or trustee therefor regardless
of how acquired, whether by grant, statute, operation of law, subrogation or
otherwise, shall have priority over and be senior in all respects and prior to
any Lien on the Term Facility First Priority Collateral securing any ABL Claims,
 
14

--------------------------------------------------------------------------------

(d)           any Lien on the Term Facility First Priority Collateral securing
any ABL Claims now or hereafter held by or on behalf of the ABL Agent or any ABL
Lender or any agent or trustee therefor regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Term Facility First Priority
Collateral securing any Term Loan Priority Claims,


(e)           any Lien on the ABL Facility First Priority Collateral securing
any ABL Other Claims now or hereafter held by or on behalf of the ABL Agent or
any ABL Lender or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
have priority over and be senior in all respects and prior to any Lien on the
ABL Facility First Priority Collateral securing any Term Loan Other Claims,


(f)           any Lien on the ABL Facility First Priority Collateral securing
any Term Loan Other Claims now or hereafter held by or on behalf of any Term
Loan Agent or any Term Loan Lender or any agent or trustee therefor regardless
of how acquired, whether by grant, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to all Liens on the
ABL Facility First Priority Collateral securing any ABL Other Claims,


(g)          any Lien on the Term Facility First Priority Collateral securing
any Term Loan Other Claims now or hereafter held by or on behalf of any Term
Loan Agent or any Term Loan Lender or any agent or trustee therefor regardless
of how acquired, whether by grant, statute, operation of law, subrogation or
otherwise, shall have priority over and be senior in all respects and prior to
any Lien on the Term Facility First Priority Collateral securing any ABL Other
Claims,


(h)           any Lien on the Term Facility First Priority Collateral securing
any ABL Other Claims now or hereafter held by or on behalf of the ABL Agent or
any ABL Lender or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to all Liens on the Term Facility First
Priority Collateral securing any Term Loan Other Claims,


(i)            any Lien on ABL Facility First Priority Collateral securing ABL
Other Claims shall be junior to the Liens on ABL Facility First Priority
Collateral securing Term Loan Priority Claims and any Lien on ABL Facility First
Priority Collateral securing Term Loan Priority Claims shall be senior to the
Liens on ABL Facility First Priority Collateral securing ABL Other Claims, and


(j)            any Lien on Term Facility First Priority Collateral securing Term
Loan Other Claims shall be junior to the Liens on Term Facility First Priority
Collateral securing ABL Priority Claims and any Lien on Term Facility First
Priority Collateral securing ABL Priority Claims shall be senior to the Liens on
Term Facility First Priority Collateral securing Term Loan Other Claims.


All Liens on the ABL Facility First Priority Collateral securing any ABL
Priority Claims shall be and remain senior in all respects and prior to all
Liens on the ABL Facility First Priority Collateral securing any Term Loan
Claims for all purposes, whether or not such Liens securing any ABL Priority
Claims are subordinated to any Lien securing any other obligation of the
Borrower, any other Grantor or any other Person, and all Liens on the Term
Facility First Priority Collateral securing any Term Loan Priority Claims shall
be and remain senior in all respects and prior to all Liens on the Term Facility
First Priority Collateral securing any ABL Claims for all purposes, whether or
not such Liens securing any Term Loan Claims are subordinated to any Lien
securing any other obligation of the Borrower, any other Grantor or any other
Person.
 
15

--------------------------------------------------------------------------------

2.2          Prohibition on Contesting Liens.  The ABL Agent, for itself and on
behalf of each ABL Lender, and each Term Loan Agent, each for itself and on
behalf of each applicable Term Loan Lender, agrees that it shall not (and hereby
waives any right to) take any action to challenge, contest or support any other
Person in contesting or challenging, directly or indirectly, in any proceeding
(including any Insolvency or Liquidation Proceeding), the validity, perfection,
priority or enforceability of (a) a Lien securing any ABL Claims held (or
purported to be held) by or on behalf of the ABL Agent or any ABL Lender or any
agent or trustee therefor in any Common Collateral or (b) a Lien securing any
Term Loan Claims held (or purported to be held) by or on behalf of any Term Loan
Agent or any Term Loan Lender in any Common Collateral, as the case may be;
provided, however, that nothing in this Agreement shall be construed (x) to
prevent or impair the rights of the ABL Agent or any ABL Lender to enforce this
Agreement (including the priority of the Liens securing the ABL Claims as
provided in Section 2.1 with respect to any ABL Facility First Priority
Collateral) or any of the ABL Loan Documents or (y) to prevent or impair the
rights of any Term Loan Agent or any Term Loan Lender to enforce this Agreement
(including the priority of the Liens securing the Term Loan Claims as provided
in Section 2.1 with respect to any Term Facility First Priority Collateral) or
any of the Term Loan Documents.


2.3          No New Liens.


(a)           So long as the Discharge of ABL Priority Claims has not occurred,
each Term Loan Agent agrees, for itself and on behalf of each applicable Term
Loan Lender, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Borrower or any other Grantor, that it shall not
acquire or hold any Lien on any assets of the Borrower or any other Grantor
securing any Term Loan Claims that are not also subject to the Lien in respect
of the ABL Claims under the ABL Loan Documents except to the extent otherwise
specifically permitted by the applicable ABL Loan Documents.  If any Term Loan
Agent or any Term Loan Lender shall (nonetheless and in breach hereof) acquire
or hold any Lien on any collateral of a Grantor that is not also subject to the
Lien in respect of the ABL Claims under the ABL Loan Documents, then such Term
Loan Agent shall, without the need for any further consent of any party and
notwithstanding anything to the contrary in any other document, be deemed to
also hold and have held such Lien for the benefit of the ABL Agent as security
for the ABL Claims (subject to the Lien priority and other terms hereof) and
shall promptly notify the ABL Agent in writing of the existence of such Lien and
in any event any amount received or distributed on account of such Liens shall
be subject to Section 4.2 or 4.3 hereof, as applicable..
 
16

--------------------------------------------------------------------------------

(b)           So long as the Discharge of Term Priority Claims has not occurred,
the ABL Agent agrees, for itself and on behalf of each ABL Lender, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Borrower or any other Grantor, that it shall not acquire or hold any Lien on
any assets of the Borrower or any other Grantor securing any ABL Claims that are
not also subject to the Lien in respect of the Term Loan Claims under the Term
Loan Documents except to the extent otherwise specifically permitted by the
applicable Term Loan Documents.  If the ABL Agent or any ABL Lender shall
(nonetheless and in breach hereof) acquire or hold any Lien on any collateral of
a Grantor that is not also subject to the Liens in respect of the Term Loan
Claims under the Term Loan Documents, then the ABL Agent shall, without the need
for any further consent of any party and notwithstanding anything to the
contrary in any other document, be deemed to also hold and have held such Lien
for the benefit of each Term Loan Agent as security for the Term Loan Claims
(subject to the Lien priority and other terms hereof) and shall promptly notify
the Designated Term Loan Agent in writing of the existence of such Lien and in
any event any amounts received or distributed on account of such Liens shall be
subject to Section 4.2 or 4.3 hereof, as applicable.


(c)           Notwithstanding anything in this Agreement to the contrary, (i)
cash and Cash Equivalents (as defined in the ABL Credit Agreement) may be
pledged to secure ABL Claims consisting of reimbursement obligations in respect
of letters of credit in connection with any Cash Collateralization (as defined
in the ABL Credit Agreement) thereof without granting a Lien thereon to secure
any Term Loan Claims and (ii) cash and Cash Equivalents (as defined in the
applicable Term Loan Agreement or Term Additional Agreement) may be pledged to
secure Term Loan Claims consisting of reimbursement obligations in respect of
letters of credit in connection with any Cash Collateralization (as defined in
the applicable Term Loan Agreement or Term Additional Agreement) thereof without
granting a Lien thereon to secure any ABL Claims.


2.4          Perfection of Liens.  With respect to any portion of the Common
Collateral, neither the First Priority Agent nor the First Priority Lenders
shall be responsible for perfecting and maintaining the perfection of Liens with
respect to the Common Collateral for the benefit of the Second Priority Agent
and the Second Priority Lenders.  The provisions of this Agreement are intended
solely to govern the respective Lien priorities as between the ABL Lenders and
the Term Loan Lenders and shall not impose on the ABL Agent, any Term Loan
Agent, the ABL Lenders or the Term Loan Lenders or any agent or trustee therefor
any obligations in respect of the disposition of proceeds of any Common
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.


2.5          Waiver of Marshalling.


(a)           Until the Discharge of ABL Priority Claims, each Term Loan Agent,
on behalf of itself and the applicable Term Loan Lenders, agrees not to assert
and hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the ABL Facility First Priority
Collateral or any other similar rights a junior secured creditor may have under
applicable law with respect to the ABL Facility First Priority Collateral.


(b)           Until the Discharge of Term Priority Claims, the ABL Agent, on
behalf of itself and the ABL Lenders, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Term Facility First Priority Collateral or
any other similar rights a junior secured creditor may have under applicable law
with respect to the Term Facility First Priority Collateral.
 
17

--------------------------------------------------------------------------------

Section 3.          Enforcement.


3.1          Exercise of Remedies.


(a)           So long as the Discharge of ABL Priority Claims has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Borrower or any other Grantor,


(i)            neither any Term Loan Agent nor any Term Loan Lender will (x)
Exercise Any Secured Creditor Remedies or seek to Exercise Any Secured Creditor
Remedies with respect to any ABL Facility First Priority Collateral, (y)
contest, protest or object to any Exercise of Any Secured Creditor Remedies with
respect to the ABL Facility First Priority Collateral by the ABL Agent or any
ABL Lender in respect of the ABL Priority Claims, the exercise of any right by
the ABL Agent or any ABL Lender (or any agent or sub-agent on their behalf) in
respect of the ABL Priority Claims under any lockbox agreement, control
agreement or similar agreement or arrangement to which any Term Loan Agent or
any Term Loan Lender either is a party or may have rights as a third party
beneficiary, or any other exercise by any such party of any rights and remedies
relating to the ABL Facility First Priority Collateral under the ABL Loan
Documents or otherwise in respect of ABL Priority Claims, or (z) object to the
forbearance by the ABL Lenders from bringing or pursuing any Exercise of Any
Secured Creditor Remedies relating to the ABL Facility First Priority Collateral
in respect of ABL Priority Claims, and


(ii)           except as otherwise provided herein, the ABL Agent and the ABL
Lenders shall have the exclusive right to Exercise Any Secured Creditor Remedies
(including setoff and the right to credit bid their debt) and in connection
therewith make determinations regarding the release, disposition or restrictions
with respect to the ABL Facility First Priority Collateral without any
consultation with or the consent of any Term Loan Agent or any Term Loan Lender;
provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against the Borrower or any other Grantor, any Term Loan Agent
may (1) file a proof of claim or statement of interest with respect to the
applicable Term Loan Claims, (2) file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims of the Term Loan Lenders, including any claims secured by the ABL
Facility First Priority Collateral, if any, in each case, in accordance with the
terms of this Agreement and (3) vote on any plan of reorganization, arrangement,
compromise or liquidation, file any proof of claim, make other filings and make
any arguments and motions that are, in each case, in accordance with the terms
of this Agreement; provided, that no filing of any claim or vote, or pleading
related to such claim or vote, to accept or reject a disclosure statement, plan
or reorganization, arrangement, compromise or liquidation, or any other
document, agreement or proposal similar to the foregoing by any Term Loan Lender
may be inconsistent with the provisions of this Agreement and (B) any Term Loan
Agent may take any action (not adverse to the prior Liens on the ABL Facility
First Priority Collateral securing the ABL Priority Claims, or the rights of the
ABL Agent or the ABL Lenders to exercise remedies in respect thereof) in order
to create, prove, perfect, preserve or protect (but not enforce) its rights in,
and perfection and priority of its Lien on, the ABL Facility First Priority
Collateral.
 
18

--------------------------------------------------------------------------------

In exercising rights and remedies with respect to the ABL Facility First
Priority Collateral, the ABL Agent and the ABL Lenders may enforce the
provisions of the ABL Loan Documents and exercise remedies thereunder, all in
such order and in such manner as they may determine in the exercise of their
sole discretion.  Such exercise and enforcement shall include the rights of an
agent appointed by them to sell or otherwise dispose of ABL Facility First
Priority Collateral or other collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured lender under the uniform commercial code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.


(b)           So long as the Discharge of Term Priority Claims has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Borrower or any other Grantor,


(i)            neither the ABL Agent nor any ABL Lender will (x) Exercise Any
Secured Creditor Remedies or seek to Exercise Any Secured Creditor Remedies with
respect to any Term Facility First Priority Collateral, (y) contest, protest or
object to any Exercise of Any Secured Creditor Remedies with respect to the Term
Facility First Priority Collateral by any Term Loan Agent or any Term Loan
Lender in respect of the Term Loan Priority Claims, the exercise of any right by
any Term Loan Agent or any Term Loan Lender (or any agent or sub-agent on their
behalf) in respect of the Term Loan Priority Claims under any control agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement to which
the ABL Agent or any ABL Lender either is a party or may have rights as a third
party beneficiary, or any other exercise by any such party, of any rights and
remedies relating to the Term Facility First Priority Collateral under the Term
Loan Documents or otherwise in respect of Term Loan Priority Claims, or (z)
object to the forbearance by the Term Loan Lenders from bringing or pursuing any
Exercise of Any Secured Creditor Remedies relating to the Term Facility First
Priority Collateral in respect of Term Loan Priority Claims, and


(ii)           except as otherwise provided herein, each Term Loan Agent and the
Term Loan Lenders shall have the exclusive right to Exercise Any Secured
Creditor Remedies (including setoff and the right to credit bid their debt) and
in connection therewith make determinations regarding the release, disposition
or restrictions with respect to the Term Facility First Priority Collateral
without any consultation with or the consent of the ABL Agent or any ABL Lender;
provided, however, that (A) in any Insolvency or Liquidation Proceeding
commenced by or against the Borrower or any other Grantor, the ABL Agent may (1)
file a proof of claim or statement of interest with respect to the applicable
ABL Claims, (2) file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the ABL Lenders, including any claims secured by the Term Facility First
Priority Collateral, if any, in each case, in accordance with the terms of this
Agreement and (3) vote on any plan of reorganization, arrangement, compromise or
liquidation, file any proof of claim, make other filings and make any arguments
and motions that are, in each case, in accordance with the terms of this
Agreement; provided, that no filing of any claim or vote, or pleading related to
such claim or vote, to accept or reject a disclosure statement, plan or
reorganization, arrangement, compromise or liquidation, or any other document,
agreement or proposal similar to the foregoing by any ABL Lender may be
inconsistent with the provisions of this Agreement and (B) the ABL Agent may
take any action (not adverse to the prior Liens on the Term Facility First
Priority Collateral securing the Term Loan Priority Claims, or the rights of the
Term Loan Agents or the Term Loan Lenders to exercise remedies in respect
thereof) in order to create, prove, perfect, preserve or protect (but not
enforce) its rights in, and perfection and priority of its Lien on, the Term
Facility First Priority Collateral.
 
19

--------------------------------------------------------------------------------

In exercising rights and remedies with respect to the Term Facility First
Priority Collateral, the Term Loan Agents and the Term Loan Lenders may enforce
the provisions of the Term Loan Documents and exercise remedies thereunder, all
in such order and in such manner as they may determine in the exercise of their
sole discretion.  Such exercise and enforcement shall include the rights of an
agent appointed by them to sell or otherwise dispose of Term Facility First
Priority Collateral or other collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured lender under the uniform commercial code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.


(c)           So long as the Discharge of ABL Priority Claims has not occurred,
each Term Loan Agent, each on behalf of itself and each applicable Term Loan
Lender, agrees that it will not take or receive any ABL Facility First Priority
Collateral or any proceeds of ABL Facility First Priority Collateral in
connection with the Exercise of Any Secured Creditor Remedies (including setoff
or recoupment) with respect to any ABL Facility First Priority Collateral. 
Without limiting the generality of the foregoing, unless and until the Discharge
of ABL Priority Claims has occurred, except as expressly provided in the proviso
in clause (ii) of Section 3.1(a), the sole right of the Term Loan Agents and the
Term Loan Lenders with respect to the ABL Facility First Priority Collateral is
to hold a Lien on the ABL Facility First Priority Collateral pursuant to the
Term Loan Documents for the period and to the extent granted therein and to
receive a share of the proceeds thereof, if any, after the Discharge of ABL
Priority Claims has occurred.  So long as the Discharge of Term Priority Claims
has not occurred, the ABL Agent, on behalf of itself and each ABL Lender, agrees
that it will not take or receive any Term Facility First Priority Collateral or
any proceeds of Term Facility First Priority Collateral in connection with the
Exercise of Any Secured Creditor Remedies (including setoff or recoupment) with
respect to any Term Facility First Priority Collateral.  Without limiting the
generality of the foregoing, unless and until the Discharge of Term Priority
Claims has occurred, except as expressly provided in the proviso in clause (ii)
of Section 3.1(b), the sole right of the ABL Agent and the ABL Lenders with
respect to the Term Facility First Priority Collateral is to hold a Lien on the
Term Facility First Priority Collateral pursuant to the ABL Loan Documents for
the period and to the extent granted therein and to receive a share of the
proceeds thereof, if any, after the Discharge of Term Priority Claims has
occurred.
 
20

--------------------------------------------------------------------------------

(d)          Subject to the proviso in clause (ii) of Section 3.1(a) above, (i)
each Term Loan Agent, for itself and on behalf of each applicable Term Loan
Lender, agrees that each Term Loan Agent and the Term Loan Lenders will not take
any action that would hinder any Exercise of Any Secured Creditor Remedies
undertaken by the ABL Agent or the ABL Lenders with respect to the ABL Facility
First Priority Collateral under the ABL Loan Documents, including any sale,
lease, exchange, transfer or other disposition of the ABL Facility First
Priority Collateral, whether by foreclosure or otherwise, and (ii) each Term
Loan Agent, for itself and on behalf of each applicable Term Loan Lender, hereby
waives any and all rights it or any such Term Loan Lender may have as a junior
lien creditor or otherwise to object to the manner in which the ABL Agent or the
ABL Lenders seek to enforce or collect the ABL Priority Claims with respect to
the ABL Facility First Priority Collateral or the Liens granted in any of the
ABL Facility First Priority Collateral, regardless of whether any action or
failure to act by or on behalf of the ABL Agent or the ABL Lenders is adverse to
the interests of the Term Loan Lenders.  Subject to the proviso in clause (ii)
of Section 3.1(b) above, (i) the ABL Agent, for itself and on behalf of each ABL
Lender, agrees that the ABL Agent and the ABL Lenders will not take any action
that would hinder any Exercise of Any Secured Creditor Remedies undertaken by
any Term Loan Agent or the Term Loan Lenders with respect to the Term Facility
First Priority Collateral under the Term Loan Documents, including any sale,
lease, exchange, transfer or other disposition of the Term Facility First
Priority Collateral, whether by foreclosure or otherwise, and (ii) the ABL
Agent, for itself and on behalf of each ABL Lender, hereby waives any and all
rights it or any ABL Lender may have as a junior lien creditor or otherwise to
object to the manner in which any Term Loan Agent or the Term Loan Lenders seek
to enforce or collect the Term Loan Priority Claims with respect to the Term
Facility First Priority Collateral or the Liens granted in any of the Term
Facility First Priority Collateral, regardless of whether any action or failure
to act by or on behalf of any Term Loan Agent or the Term Loan Lenders is
adverse to the interests of the Term Loan Lenders.


(e)           Each Term Loan Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Term Loan Document shall be
deemed to restrict in any way the rights and remedies of the ABL Agent or the
ABL Lenders with respect to the ABL Facility First Priority Collateral as set
forth in this Agreement and the ABL Loan Documents.  The ABL Agent hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any ABL Loan Document shall be deemed to restrict in any way the rights and
remedies of the Term Loan Agents or the Term Loan Lenders with respect to the
Term Facility First Priority Collateral as set forth in this Agreement and the
Term Loan Documents.


3.2          Cooperation.


(a)           Subject to the proviso in clause (ii) of Section 3.1(a), each Term
Loan Agent, on behalf of itself and each applicable Term Loan Lender, agrees
that, unless and until the Discharge of ABL Priority Claims has occurred, it
will not commence, or join with any Person (other than the ABL Lenders and the
ABL Agent upon the request thereof) in commencing, any enforcement, collection,
execution, levy or foreclosure action or proceeding with respect to any Lien
held by it in the ABL Facility First Priority Collateral under any of the Term
Loan Documents or otherwise in respect of the Term Loan Claims relating to the
ABL Facility First Priority Collateral.
 
21

--------------------------------------------------------------------------------

(b)          Subject to the proviso in clause (ii) of Section 3.1(b), the ABL
Agent, on behalf of itself and each ABL Lender, agrees that, unless and until
the Discharge of Term Priority Claims has occurred, it will not commence, or
join with any Person (other than the Term Loan Lenders and the Designated Term
Loan Agent upon the request thereof) in commencing, any enforcement, collection,
execution, levy or foreclosure action or proceeding with respect to any Lien
held by it in the Term Facility First Priority Collateral under any of the ABL
Loan Documents or otherwise in respect of the ABL Claims relating to the Term
Facility First Priority Collateral.


3.3          Actions Upon Breach.


(a)           If any Term Loan Lender, in contravention of the terms of this
Agreement, in any way takes or attempts or threatens to take any action with
respect to the ABL Facility First Priority Collateral (including any attempt to
realize upon or enforce any remedy with respect to this Agreement), this
Agreement shall create an irrebuttable presumption and admission by such Term
Loan Lender that relief against such Term Loan Lender by injunction, specific
performance and/or other appropriate equitable relief is necessary to prevent
irreparable harm to the ABL Lenders, it being understood and agreed by each Term
Loan Agent, on behalf of each applicable Term Loan Lender that (i) the ABL
Lenders’ damages from its actions may at that time be difficult to ascertain and
may be irreparable and (ii) each Term Loan Lender waives any defense that the
Grantors and/or the ABL Lenders cannot demonstrate damage and/or be made whole
by the awarding of damages.


(b)           If any ABL Lender, in contravention of the terms of this
Agreement, in any way takes or attempts or threatens to take any action with
respect to the Term Facility First Priority Collateral (including any attempt to
realize upon or enforce any remedy with respect to this Agreement), this
Agreement shall create an irrebuttable presumption and admission by such ABL
Lender that relief against such ABL Lender by injunction, specific performance
and/or other appropriate equitable relief is necessary to prevent irreparable
harm to the Term Loan Lenders, it being understood and agreed by the ABL Agent
on behalf of each ABL Lender that (i) the Term Loan Lenders’ damages from its
actions may at that time be difficult to ascertain and may be irreparable and
(ii) each ABL Lender waives any defense that the Grantors and/or the Term Loan
Lenders cannot demonstrate damage and/or be made whole by the awarding of
damages.


Section 4.          Payments.


4.1          Revolving Nature of Claims.


(a)           Each Term Loan Agent, for and on behalf of itself and each
applicable Term Loan Lender, expressly acknowledges and agrees that (i) the ABL
Credit Agreement includes a revolving commitment, that in the ordinary course of
business the ABL Agent and the ABL Lenders will apply payments and make advances
thereunder, and that no application of any Payment Collateral or Cash Collateral
or the release of any Lien by the ABL Agent upon any portion of the Common
Collateral in connection with a permitted disposition under the ABL Credit
Agreement shall constitute the exercise of remedies prohibited under this
Agreement; (ii) subject to the limitations set forth herein, the amount of the
ABL Priority Claims that may be outstanding at any time or from time to time may
be increased or reduced and subsequently reborrowed; and (iii) all Payment
Collateral or Cash Collateral received by the ABL Agent not in contravention of
this Agreement may be applied, reversed, reapplied, credited, or reborrowed, in
whole or in part, to the ABL Priority Claims at any time; provided, however,
that from and after the date on which the ABL Agent (or any ABL Lender)
commences the Exercise of Any Secured Creditor Remedies with respect to any of
the Common Collateral (other than, prior to the acceleration of any of the Term
Loan Priority Claims, the exercise of its rights during a Full Cash Dominion
Period), all amounts received by the ABL Agent or any ABL Lender in respect of
any ABL Claims shall be applied as specified in this Section 4.
 
22

--------------------------------------------------------------------------------

(b)           The ABL Agent, for and on behalf of itself and each ABL Lender,
expressly acknowledges and agrees that (i) the Term Loan Documents may include
revolving commitments that in the ordinary course of business the Term Loan
Agents and the Term Loan Lenders may apply payments and make advances
thereunder, and that no application of any Payment Collateral or Cash Collateral
or the release of any Lien by any Term Loan Agent upon any portion of the Common
Collateral in connection with a permitted disposition under the Term Loan
Documents shall constitute the exercise of remedies prohibited by this
Agreement; (ii) subject to the limitations set forth herein, the amount of the
Term Loan Priority Claims that may be outstanding at any time or from time may
be increased or reduced and subsequently reborrowed; and (iii) all Payment
Collateral or Cash Collateral received by any Term Loan Agent not in
contravention of this Agreement may be applied, reversed, reapplied, credited or
reborrowed, in whole or in part, to the Term Loan Priority Claims; provided,
however, that from and after the date on which any Term Loan Agent (or any Term
Loan Lender) commences the Exercise of Any Secured Creditor Remedies with
respect to any of the Common Collateral, all amounts received by any Term Loan
Agent or any Term Loan Lender in respect of any Term Loan Claims shall be
applied as specified in this Section 4.
 
(c)           The Lien priority set forth in this Agreement shall not be altered
or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of the ABL Priority Claims, the ABL Other Claims, the Term Loan
Priority Claims or the Term Loan Other Claims, or any portion thereof.


4.2          Application of Proceeds of ABL Facility First Priority Collateral. 
The ABL Agent, on behalf of itself and each ABL Lender, and each Term Loan
Agent, on behalf of itself and each applicable Term Loan Lender, hereby agrees
that the ABL Facility First Priority Collateral or proceeds thereof received in
connection with the sale or other disposition of, or collection on, such ABL
Facility First Priority Collateral upon the Exercise of Any Secured Creditor
Remedies, shall be applied:


first, to the payment of the ABL Priority Claims in accordance with the ABL Loan
Documents,
 
23

--------------------------------------------------------------------------------

second, to the payment of the Term Loan Priority Claims in accordance with the
Term Loan Documents and, if there are any Term Loan Additional Agreements, pro
rata among the Term Loan Priority Claims outstanding under the Term Loan
Agreement and such Term Loan Additional Agreements, respectively, unless
otherwise provided in any Term Loan Intercreditor Agreement,


third, to the payment of ABL Other Claims in accordance with the ABL Loan
Documents,


fourth, to the payment of Term Loan Other Claims in accordance with the Term
Loan Documents and, if there are any Term Loan Additional Agreements, pro rata
among the Term Loan Other Claims outstanding under the Term Loan Agreement and
such Term Loan Additional Agreements, respectively, unless otherwise provided in
any Term Loan Intercreditor Agreement, and


fifth, the balance, if any, to the Grantors or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.


4.3          Application of Proceeds of Term Facility First Priority
Collateral.  The ABL Agent, on behalf of itself and each ABL Lender, and each
Term Loan Agent, on behalf of itself and each applicable Term Loan Lender,
hereby agree that the Tem Loan Priority Collateral or proceeds thereof received
in connection with the sale or other disposition of, or collection on, such Term
Facility First Priority Collateral upon the Exercise of Any Secured Creditor
Remedies, shall be applied:


first, to the payment of the Term Loan Priority Claims in accordance with the
Term Loan Documents and, if there are any Term Loan Additional Agreements, pro
rata among the Term Loan Priority Claims outstanding under the Term Loan
Agreement and such Term Loan Additional Agreements, respectively, unless
otherwise provided in any Term Loan Intercreditor Agreement,


second, to the payment of the ABL Priority Claims in accordance with the ABL
Loan Documents,


third, to the payment of Term Loan Other Claims in accordance with the Term Loan
Documents and, if there are any Term Loan Additional Agreements, pro rata among
the Term Loan Other Claims outstanding under the Term Loan Agreement and such
Term Loan Additional Agreements, respectively, unless otherwise provided in any
Term Loan Intercreditor Agreement,


fourth, to the payment of ABL Other Claims in accordance with the ABL Loan
Documents, and


fifth, the balance, if any, to the Grantors or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
 
24

--------------------------------------------------------------------------------

4.4          Payments Over.


(a)           Any ABL Facility First Priority Collateral or proceeds thereof
received by any Term Loan Agent or any Term Loan Lender in connection with the
Exercise of Any Secured Creditor Remedies (including setoff or recoupment)
relating to the ABL Facility First Priority Collateral prior to the Discharge of
ABL Priority Claims shall be segregated and held in trust for the benefit of and
forthwith paid over to the ABL Agent (and/or its designees) for the benefit of
the ABL Lenders in the same form as received, with any necessary endorsements or
as a court of competent jurisdiction may otherwise direct.  The ABL Agent is
hereby authorized to make any such endorsements as agent for the Term Loan
Agents or any such Term Loan Lender.  This authorization is coupled with an
interest and is irrevocable.


(b)           Any Term Facility First Priority Collateral or proceeds thereof
received by the ABL Agent or any ABL Lender in connection with the Exercise of
Any Secured Creditor Remedies (including setoff or recoupment) relating to the
Term Facility First Priority Collateral prior to the Discharge of Term Priority
Claims shall be segregated and held in trust for the benefit of and forthwith
paid over to the Designated Term Loan Agent (and/or its designees) for the
benefit of the Term Loan Lenders in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct.  The Designated Term Loan Agent is hereby authorized to make any such
endorsements as agent for the ABL Agent or any such ABL Lender.  This
authorization is coupled with an interest and is irrevocable.


(c)           Promptly upon the Discharge of ABL Priority Claims, the ABL Agent
shall deliver written notice confirming the same to the Designated Term Loan
Agent; provided that the failure to give any such notice shall not result in any
liability of the ABL Agent or the ABL Lenders or in the modification,
alteration, impairment or waiver of the rights of any party hereunder.  Promptly
upon the Discharge of Term Priority Claims, the Designated Term Loan Agent shall
deliver written notice confirming the same to the ABL Agent; provided that the
failure to give any such notice shall not result in any liability of any Term
Loan Agent or the Term Loan Lenders or in the modification, alteration,
impairment or waiver of the rights of any party hereunder.


4.5          Common Collateral.  Notwithstanding anything contained in this
Agreement to the contrary, in the event of any disposition or series of related
dispositions in connection with the Exercise of Any Secured Creditor Remedies
that includes (i) Capital Stock issued by a Grantor that has an interest in any
ABL Facility First Priority Collateral or (ii) a combination of both ABL
Facility First Priority Collateral and Term Facility First Priority Collateral,
then solely for purposes of this Agreement, unless otherwise agreed by the ABL
Agent and the Designated Term Loan Agent, the proceeds of any such disposition
shall be allocated to the ABL Facility First Priority Collateral in an amount
equal to the sum of (A) the book value determined in accordance with GAAP of any
ABL Facility First Priority Collateral consisting of Accounts or Inventory that
are the subject of such disposition (or, in the case of a disposition of Capital
Stock issued by a Grantor, any ABL Facility First Priority Collateral consisting
of Accounts in which such Grantor has an interest), determined as of the date of
such disposition, and (B) the fair market value of all other ABL Facility First
Priority Collateral that is the subject of such disposition (or, in the case of
a disposition of Capital Stock issued by a Grantor, any other ABL Facility First
Priority Collateral in which such Grantor has an interest), determined as of the
date of such disposition.
 
25

--------------------------------------------------------------------------------

Section 5.          Other Agreements.


5.1          Releases.
 
(a)           If, at any time any Grantor or the holder of any ABL Priority
Claim delivers notice to the Designated Term Loan Agent that any specified ABL
Facility First Priority Collateral is sold, transferred or otherwise disposed of
(including for such purpose, in the case of the sale of Capital Stock of any
Subsidiary, any ABL Facility First Priority Collateral held by such Subsidiary
or any direct or indirect Subsidiary thereof):


(i)            by the owner of such ABL Facility First Priority Collateral (or
the owner of such Capital Stock, as applicable) in a transaction permitted under
the ABL Credit Agreement, the Term Loan Agreement and each other ABL Loan
Document and Term Loan Document; or


(ii)           during the existence of any Event of Default under (and as
defined in) the ABL Credit Agreement to the extent the ABL Agent has consented
to such sale, transfer or disposition including pursuant to any Exercise of
Secured Creditor Rights by the ABL Agent;


then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Term Loan Lenders upon such ABL Facility First
Priority Collateral will automatically be released and discharged as and when,
but only to the extent, such Liens on such ABL Facility First Priority
Collateral securing ABL Priority Claims are released and discharged.  Upon
delivery to the Designated Term Loan Agent of a notice from the ABL Agent
stating that any release of Liens securing or supporting the ABL Priority Claims
on any ABL Facility First Priority Collateral has become effective (or shall
become effective upon the Designated Term Loan Agent’s release), the Designated
Term Loan Agent and, if applicable, any other Term Loan Agent, each on behalf of
itself and each applicable Term Loan Lender, will promptly execute and deliver
such instruments, releases, termination statements or other documents confirming
such release on customary terms at the expense of the Borrower.


Each Term Loan Agent, for itself and on behalf of each applicable Term Loan
Lender, hereby irrevocably constitutes and appoints the ABL Agent and any
officer or agent of the ABL Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Term Loan Agent or such Term Loan Lender or in the ABL
Agent’s own name, from time to time in the ABL Agent’s discretion, for the
purpose of carrying out the terms of this Section 5.1(a), to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of this Section 5.1(a),
including any termination statements, endorsements or other instruments of
transfer or release.
 
26

--------------------------------------------------------------------------------

(b)           If, at any time any Grantor or the holder of any Term Loan
Priority Claim delivers notice to the ABL Agent that any specified Term Facility
First Priority Collateral (including all or substantially all of the equity
interests of a Grantor or any of its Subsidiaries) (including for such purpose,
in the case of the sale of Capital Stock of any Subsidiary, any Term Facility
First Priority Collateral held by such Subsidiary or any direct or indirect
Subsidiary thereof) is sold, transferred or otherwise disposed of:


(i)            by the owner of such Term Facility First Priority Collateral (or
the owner of such Capital Stock, as applicable) in a transaction permitted under
the Term Loan Agreement, the ABL Credit Agreement and each other Term Loan
Document and ABL Loan Document; or


(ii)           during the existence of any Event of Default under (and as
defined in) the Term Loan Agreement (or the applicable Term Additional
Agreement) to the extent the Designated Term Loan Agent has consented to such
sale, transfer or disposition including pursuant to any Exercise of Secured
Creditor Rights by the Designated Term Loan Agent;


then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the ABL Lenders upon such Term Facility First
Priority Collateral will automatically be released and discharged as and when,
but only to the extent, such Liens on such Term Facility First Priority
Collateral securing Term Loan Priority Claims are released and discharged.  Upon
delivery to the ABL Agent of a notice from the Designated Term Loan Agent
stating that any release of Liens securing or supporting the Term Loan Priority
Claims on any Term Facility First Priority Collateral has become effective (or
shall become effective upon the ABL Agent’s release), the ABL Agent will
promptly execute and deliver such instruments, releases, termination statements
or other documents confirming such release on customary terms at the expense of
the Borrower.  In the case of the sale of all or substantially all of the
capital stock of a Grantor or any of its Subsidiaries, the guarantee in favor of
the ABL Lenders, if any, made by such Grantor or Subsidiary will automatically
be released and discharged as and when, but only to the extent, the guarantee by
such Grantor or Subsidiary of Term Loan Claims is released and discharged.


The ABL Agent, for itself and on behalf of each applicable ABL Lender, hereby
irrevocably constitutes and appoints the Designated Term Loan Agent and any
officer or agent of the Designated Term Loan Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the ABL Agent or such ABL Lender
or in the Designated Term Loan Agent’s own name, from time to time in the
Designated Term Loan Agent’s discretion, for the purpose of carrying out the
terms of this Section 5.1(b), to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the purposes of this Section 5.1(b), including any termination
statements, endorsements or other instruments of transfer or release.


(c)           Unless and until the Discharge of ABL Priority Claims has
occurred, each Term Loan Agent, for itself and on behalf of each applicable Term
Loan Lender, hereby consents to the application, whether prior to or after a
default, of proceeds of ABL Facility First Priority Collateral to the repayment
of ABL Priority Claims pursuant to the ABL Loan Documents; provided that nothing
in this Section 5.1(c) shall be construed to prevent or impair the rights of any
Term Loan Agent or the Term Loan Lenders to receive proceeds in connection with
the Term Loan Claims not otherwise in contravention of this Agreement.
 
27

--------------------------------------------------------------------------------

(d)           Unless and until the Discharge of Term Priority Claims has
occurred, the ABL Agent, for itself and on behalf of each ABL Lender, hereby
consents to the application, whether prior to or after a default, of proceeds of
Term Facility First Priority Collateral to the repayment of Term Loan Priority
Claims pursuant to the Term Loan Documents; provided that nothing in this
Section 5.1(d) shall be construed to prevent or impair the rights of the ABL
Agent or the ABL Lenders to receive proceeds in connection with the ABL Claims
not otherwise in contravention of this Agreement.


5.2          Insurance.


(a)           Proceeds of Common Collateral include insurance proceeds and,
therefore, the Lien priority set forth in this Agreement shall govern the
ultimate disposition of insurance proceeds.


(b)           Unless and until the Discharge of ABL Priority Claims has
occurred, the ABL Agent and the ABL Lenders shall have the sole and exclusive
right, subject to the rights of the Grantors under the ABL Loan Documents, to
adjust settlement for any insurance policy covering the ABL Facility First
Priority Collateral (including, for the avoidance of doubt, any business
interruption insurance) in the event of any loss thereunder and to approve any
award granted in any condemnation or similar proceeding affecting the ABL
Facility First Priority Collateral.  Unless and until the Discharge of ABL
Priority Claims has occurred, subject to the rights of the Grantors under the
ABL Loan Documents, all proceeds of any such policy and any such award if in
respect of the ABL Facility First Priority Collateral shall be paid in
accordance with the terms of Section 4.2.  If any Term Loan Agent or any Term
Loan Lender shall, at any time, receive any proceeds of any such insurance
policy or any such award in contravention of this Agreement, it shall pay such
proceeds over to the ABL Agent in accordance with the terms of Section 4.4.


(c)           Unless and until the Discharge of Term Priority Claims has
occurred, the Term Loan Agents and the Term Loan Lenders shall have the sole and
exclusive right, subject to the rights of the Grantors under the Term Loan
Documents, to adjust settlement for any insurance policy covering the Term
Facility First Priority Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the Term Facility First Priority Collateral.  Unless and until the Discharge of
Term Priority Claims has occurred, subject to the rights of the Grantors under
the Term Loan Documents, all proceeds of any such policy and any such award if
in respect of the Term Facility First Priority Collateral shall be paid in
accordance with the terms of Section 4.3.  If the ABL Agent or any ABL Lender
shall, at any time, receive any proceeds of any such insurance policy or any
such award in contravention of this Agreement, it shall pay such proceeds over
to the Designated Term Loan Agent in accordance with the terms of Section 4.4.
 
28

--------------------------------------------------------------------------------

(d)           To the extent any insured loss covers or constitutes both ABL
Facility First Priority Collateral and Term Facility First Priority Collateral,
then the ABL Agent and the Designated Term Loan Agent will work jointly and in
good faith to collect, adjust or settle (subject to the rights of the relevant
Grantors under the ABL Documents and the Term Loan Documents) under the relevant
insurance policy, with the proceeds thereof being applied (subject to the rights
of the relevant Grantors under the ABL Documents and the Term Loan Documents) in
accordance with the provisions of Section 4.2 or 4.3 of this Agreement, as
applicable.


5.3          Amendments to ABL Loan Documents and Term Loan Documents.


(a)           Each Term Loan Agent, on behalf of itself and the applicable Term
Loan Lenders, hereby agrees that, without affecting the obligations of the Term
Loan Agents and the Term Loan Lenders hereunder, the ABL Agent and the ABL
Lenders may, at any time and from time to time, in their sole discretion without
the consent of or notice to any Term Loan Agent or any Term Loan Lender (except
to the extent such notice or consent is required pursuant to the express
provisions of this Agreement), and without incurring any liability to any Term
Loan Agent or any Term Loan Lender or impairing or releasing the subordination
provided for herein, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the ABL Loan Documents in
any manner whatsoever, including, to:


(i)           change the manner, place, time, or terms of payment or renew or
alter or increase, all or any of the Obligations under the ABL Loan Documents or
otherwise amend, restate, supplement, or otherwise modify in any manner, or
grant any waiver or release with respect to, all or any part of the Obligations
under the ABL Loan Documents or any of the ABL Loan Documents;


(ii)           retain or, subject to Section 2.3, obtain a Lien on any property
of any Person to secure any of the ABL Claims, and in connection therewith to
enter into any additional ABL Loan Documents;


(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guaranty or other obligations of any
Person obligated in any manner under or in respect of the ABL Claims;


(iv)         subject to Section 5.1, release its Lien on any Common Collateral
or other property;


(v)          exercise or refrain from exercising any rights against the
Borrower, any Grantor, or any other Person;


(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the ABL Claims; and


(vii)        otherwise manage and supervise the ABL Claims as the ABL Agent
shall deem appropriate.


(b)           The ABL Agent, on behalf of itself and the ABL Lenders, hereby
agrees that, without affecting the obligations of the ABL Agent and the ABL
Lenders hereunder, the Term Loan Agents and the Term Loan Lenders may, at any
time and from time to time, in their sole discretion without the consent of or
notice to the ABL Agent or any ABL Lender (except to the extent such notice or
consent is required pursuant to the express provisions of this Agreement), and
without incurring any liability to the ABL Agent or any ABL Lender or impairing
or releasing the subordination provided for herein, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Term Loan Documents in any manner whatsoever, including, to:
 
29

--------------------------------------------------------------------------------

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Obligations under the Term Loan Documents
or otherwise amend, restate, supplement, or otherwise modify in any manner, or
grant any waiver or release with respect to, all or any part of the Obligations
under the Term Loan Documents or any of the Term Loan Documents;


(ii)           retain or, subject to Section 2.3, obtain a Lien on any property
of any Person to secure any of the Term Loan Claims, and in connection therewith
to enter into any additional Term Loan Documents;


(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guaranty or other obligations of any
Person obligated in any manner under or in respect of the Term Loan Claims;


(iv)         subject to Section 5.1, release its Lien on any Common Collateral
or other property;


(v)          exercise or refrain from exercising any rights against the
Borrower, any Grantor, or any other Person;


(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Term Loan Claims; and


(vii)        otherwise manage and supervise the Term Loan Claims as the
applicable Term Loan Agent shall deem appropriate.


(c)           The ABL Claims and the Term Loan Claims may be refinanced or
replaced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is required to permit the refinancing or
replacement transaction under the ABL Credit Agreement, the Term Loan Agreement
or any Term Additional Agreement) of the ABL Agent, the ABL Lenders, any Term
Loan Agent or the Term Loan Lenders, as the case may be, all without affecting
the Lien priorities provided for herein or the other provisions hereof,
provided, however, that, if so designated by the Borrower as an “ABL Credit
Agreement” or “Term Loan Agreement” or “Term Additional Agreement”, as the case
may be, the holders of such refinancing or replacement indebtedness (or an
authorized agent or trustee on their behalf) bind themselves in writing to the
terms of this Agreement pursuant to such documents or agreements (including
amendments, replacements or supplements to this Agreement) as the ABL Agent (in
the case of a refinancing or replacement transaction relating to the Term Loan
Claims) or the Designated Term Loan Agent (and, for the avoidance of doubt, not
any other Term Loan Agent) (in the case of a refinancing or replacement
transaction relating to the ABL Claims), shall reasonably request and in form
and substance reasonably acceptable to the ABL Agent (in the case of a
refinancing or replacement transaction relating to the Term Loan Claims) or the
Designated Term Loan Agent (and, for the avoidance of doubt, not any other Term
Loan Agent) (in the case of a refinancing or replacement transaction relating to
the ABL Claims), and any such refinancing or replacement transaction shall be in
accordance with any applicable provisions of both the ABL Loan Documents (unless
waived thereunder) and the Term Loan Documents (unless waived thereunder). 
Following any refinancing or replacement transaction relating to the Term Loan
Claims (i) the Term Loan Agreement or the Term Additional Agreement, as
applicable, shall be any other credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of such refinancing or replacement indebtedness and
identified as such in such agreement and (ii) the Initial Term Loan Agent or
Other Term Loan Agent, as applicable, shall be the Person identified as such in
such agreement.  Following any refinancing or replacement transaction relating
to the ABL Claims (i) the ABL Credit Agreement shall be any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of such refinancing or
replacement indebtedness and identified as such in such agreement and (ii) the
ABL Agent shall be the Person identified as such in such agreement.
 
30

--------------------------------------------------------------------------------

(d)           In the event that the ABL Agent or the ABL Lenders enter into any
amendment, waiver or consent in respect of or replace any of the ABL Collateral
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any ABL Collateral Document
or changing in any manner the rights of the ABL Agent, the ABL Lenders, the
Borrower or any other Grantor thereunder in respect of the ABL Facility First
Priority Collateral, then such amendment, waiver or consent (other than those
effecting any release of any Liens in ABL Facility First Priority Collateral
except as provided in Section 5.1) shall apply automatically to any comparable
provision of each comparable Term Loan Collateral Document (but solely as to ABL
Facility First Priority Collateral) without the consent of any Term Loan Agent
or any Term Loan Lender and without any action by the Term Loan Lenders, the
Borrower or any other Grantor; provided that such amendment, waiver or consent
does not materially adversely affect the rights of the Term Loan Lenders or the
interests of the Term Loan Lenders in the ABL Facility First Priority Collateral
unless the rights and interests of the ABL Lenders are affected in a like and
similar manner (without regard to the fact that the Lien of such ABL Collateral
Document is senior to the Lien of the comparable Term Loan Collateral
Document).  The ABL Agent shall give written notice of such amendment, waiver or
consent to the Designated Term Loan Agent; provided that the failure to give
such notice shall not affect the effectiveness of such amendment, waiver or
consent with respect to the provisions of any Term Collateral Document as set
forth in this Section 5.3(d).


(e)           In the event that any Term Loan Agent or the Term Loan Lenders
enter into any amendment, waiver or consent in respect of or replace any of the
Term Loan Collateral Documents for the purpose of adding to, or deleting from,
or waiving or consenting to any departures from any provisions of, any Term Loan
Collateral Document or changing in any manner the rights of any Term Loan Agent,
the Term Loan Lenders, the Borrower or any other Grantor thereunder in respect
of the Term Facility First Priority Collateral, then such amendment, waiver or
consent (other than those effecting any release of any Liens in Term Facility
First Priority Collateral except as provided in Section 5.1) shall apply
automatically to any comparable provision of each comparable ABL Collateral
Document (but solely as to Term Facility First Priority Collateral) without the
consent of the ABL Agent or any ABL Lender and without any action by the ABL
Lenders, the Borrower or any other Grantor; provided that such amendment, waiver
or consent does not materially adversely affect the rights of the ABL Lenders or
the interests of the ABL Lenders in the Term Facility First Priority Collateral
unless the rights and interests of the Term Lenders are affected in a like and
similar manner (without regard to the fact that the Lien of such Term Loan
Collateral Document is senior to the Lien of the comparable ABL Collateral
Document).  The Designated Term Loan Agent shall give written notice of such
amendment, waiver or consent to the ABL Agent; provided that the failure to give
such notice shall not affect the effectiveness of such amendment, waiver or
consent with respect to the provisions of any ABL Collateral Document as set
forth in this Section 5.3(e).
 
31

--------------------------------------------------------------------------------

(f)            The Borrower may designate additional agreements governing or
evidencing Obligations of the Grantors that are to be secured with a Lien senior
to the Lien on Term Facility First Priority Collateral securing the ABL Claims
as a “Term Additional Agreement” pursuant to this Section 5.3(f) if (x) the
incurrence of the obligations thereunder is not prohibited under any of the ABL
Loan Documents or Term Loan Documents then in effect and (y) the Borrower shall
have delivered a certificate of a Responsible Officer of the Borrower to the ABL
Agent and each Term Loan Agent party hereto at such time setting forth the
information and including any documentation required by Section 8.3(b).


5.4          Rights As Unsecured Creditors.  Notwithstanding anything to the
contrary in this Agreement, the Second Priority Agents and the Second Priority
Lenders may exercise rights and remedies as an unsecured creditor against the
Borrower or any Subsidiary that has guaranteed the Second Priority Claims in
accordance with the terms of the applicable Second Priority Documents and
applicable law, in each case to the extent not inconsistent with the provisions
of this Agreement.  Nothing in this Agreement shall prohibit the receipt by any
Second Priority Agent or any Second Priority Lender of the required payments of
interest and principal so long as such receipt is not the direct or indirect
result of (a) the exercise by any Second Priority Agent or any Second Priority
Lender of rights or remedies as a secured creditor in respect of the applicable
portion of the Common Collateral or (b) enforcement in contravention of this
Agreement of any Lien in respect of Second Priority Claims held by any of them. 
In the event any Second Priority Agent or any Second Priority Lender becomes a
judgment lien creditor or other secured creditor in respect of Common Collateral
as a result of its enforcement of its rights as an unsecured creditor in respect
of Second Priority Claims or otherwise, such judgment or other lien shall be
subordinated to the Liens securing First Priority Claims on the same basis as
the other Liens securing the Second Priority Claims are so subordinated to such
Liens securing First Priority Claims under this Agreement.  Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the ABL
Agent or the ABL Lenders may have with respect to the ABL Facility First
Priority Collateral, or any rights or remedies the Term Loan Agents or the Term
Loan Lenders may have with respect to the Term Facility First Priority
Collateral.


5.5          First Priority Agent as Gratuitous Bailee for Perfection.


(a)           The ABL Agent and each Term Loan Agent agrees to hold that part of
the Common Collateral that is in its possession or control (or in the possession
or control of its agents or bailees) to the extent that possession or control
thereof is taken to perfect a Lien thereon under the UCC (such Common Collateral
being the “Pledged Collateral”) as
 
32

--------------------------------------------------------------------------------

(i)            in the case of the ABL Agent, the collateral agent for the ABL
Lenders under the ABL Loan Documents for which such ABL Agent is acting as agent
or, in the case of each Term Loan Agent, the collateral agent for the Term
Lenders under the Term Loan Documents for which such Term Loan Agent is acting
as agent and


(ii)           non-fiduciary, gratuitous bailee for the benefit of each other
Agent (such bailment being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) and
any assignee solely for the purpose of perfecting the security interest granted
under the ABL Loan Documents and the Term Loan Documents, respectively, subject
to the terms and conditions of this Section 5.5.


Each Agent hereby appoints each other Agent as their non-fiduciary gratuitous
bailee for the purposes of perfecting their security interest in all Pledged
Collateral in which such other Agent has a perfected security interest under the
UCC.  Solely with respect to any Deposit Accounts under the control of the ABL
Agent, such ABL Agent agrees to also hold such control as gratuitous agent for
the Term Loan Agents subject to the terms and conditions of this Section 5.5. 
Solely with respect to any Deposit Accounts under the control of any Term Loan
Agent, such Term Loan Agent agrees to also hold such control as gratuitous agent
for the ABL Agent and each other Term Loan Agent subject to the terms and
conditions of this Section 5.5.  The ABL Agent and each Term Loan Agent hereby
accepts such appointments pursuant to this Section 5.5(a) and acknowledges and
agrees that it shall hold the Pledged Collateral for the benefit of the other
Lenders with respect to any Pledged Collateral and that any proceeds received by
such Agent under any Pledged Collateral shall be applied in accordance with
Section 4.


(b)          Except as otherwise specifically provided herein (including
Sections 3.1 and 4), until the Discharge of ABL Priority Claims has occurred,
the ABL Agent shall be entitled to deal with the Pledged Collateral constituting
ABL Facility First Priority Collateral in accordance with the terms of the ABL
Loan Documents as if the Liens under the Term Loan Collateral Documents did not
exist.  The rights of the Term Loan Agents and the Term Loan Lenders with
respect to such Pledged Collateral shall at all times be subject to the terms of
this Agreement.  Except as otherwise specifically provided herein (including
Sections 3.1 and 4), until the Discharge of Term Priority Claims has occurred,
each Term Loan Agent shall be entitled to deal with the Pledged Collateral
constituting Term Facility First Priority Collateral in accordance with the
terms of the Term Loan Documents as if the Liens under the ABL Collateral
Documents did not exist.  The rights of the ABL Agent and the ABL Lenders with
respect to such Pledged Collateral shall at all times be subject to the terms of
this Agreement.


(c)           Each Agent shall have no obligation whatsoever to any Lender or
other Agents to ensure that the Pledged Collateral is genuine or owned by any of
the Grantors, to perfect the security interest of any other Agent or any other
Lender or to protect or preserve rights or benefits of any Person or any rights
pertaining to the applicable portion of the Common Collateral except as
expressly set forth in this Section 5.5.  The duties or responsibilities of the
ABL Agent under this Section 5.5 shall be limited solely to holding the Pledged
Collateral as gratuitous bailee (and with respect to Deposit Accounts under the
ABL Agent’s control, gratuitous agent) in accordance with this Section 5.5 and
delivering the Pledged Collateral upon a Discharge of ABL Priority Claims as
provided in Section 5.5(e) below.  The duties or responsibilities of each Term
Loan Agent under this Section 5.5 shall be limited solely to holding the Pledged
Collateral as gratuitous bailee (and with respect to Deposit Accounts under such
Term Loan Agent’s control, gratuitous agent) in accordance with this Section 5.5
and delivering the Pledged Collateral upon a Discharge of Term Priority Claims
as provided in Section 5.5(f) below.
 
33

--------------------------------------------------------------------------------

(d)          None of the Agents shall have by reason of the ABL Collateral
Documents or Term Loan Collateral Documents, this Agreement or any other
document a fiduciary relationship in respect of the any other Agent or Lender
represented by such other Agent.  Each Agent and the respective Lenders
represented by it hereby waives and releases each other Agent and the respective
Lenders represented by it from all claims and liabilities arising pursuant to
such Agent’s role under this Section 5.5 as gratuitous bailee and gratuitous
agent with respect to the Pledged Collateral.  It is understood and agreed that
the interests of the ABL Agent and the ABL Lenders, on the one hand, and the
Term Loan Agents and the Term Loan Lenders on the other hand, may differ and the
ABL Agent and each Term Loan Agent and each of the ABL Lenders and Term Loan
Lenders shall be fully entitled to act in their own interest without taking into
account the interests of any other Agents or Lenders represented by such other
Agent.


(e)           Upon the Discharge of ABL Priority Claims, such ABL Agent shall
deliver or retain, as set forth below, the remaining Pledged Collateral in its
possession (if any) together with any necessary endorsements (such endorsement
shall be without recourse and without any representations or warranties) in the
following order:


first, if a Discharge of the Term Priority Claims has not already occurred, the
ABL Agent shall deliver the remaining Pledged Collateral in its possession (if
any) together with any necessary endorsements (such endorsement shall be without
recourse and without any representations or warranties) to the Designated Term
Loan Agent until a Discharge of Term Priority Claims has occurred,


second, if a Discharge of Term Priority Claims has occurred and there are any
ABL Other Claims (other than indemnification and contingent obligations for
which no claim has been made), the ABL Agent shall retain the remaining Pledge
Collateral in its possession (if any) together with any necessary endorsements
(such endorsement shall be without recourse and without any representations or
warranties) for application to any ABL Other Claims until no ABL Other Claims
remain outstanding (other than indemnification and contingent obligations for
which no claim has been made),


third, if a Discharge of Term Priority Claims has occurred, no ABL Other Claims
remain outstanding (other than indemnification and contingent obligations for
which no claim has been made) and there are any Term Loan Other Claims (other
than indemnification and contingent obligations for which no claim has been
made), the ABL Agent shall deliver the remaining Pledged Collateral in its
possession (if any) together with any necessary endorsements (such endorsement
shall be without recourse and without any representations or warranties) to the
Designated Term Loan Agent for application to any Term Loan Other Claims until
no Term Loan Other Claims remain outstanding (other than indemnification and
contingent obligations for which no claim has been made), and
 
34

--------------------------------------------------------------------------------

fourth, to the extent both a Discharge of ABL Priority Claims and Discharge of
Term Priority Term Loan Claims has occurred and no ABL Other Claims or Term Loan
Other Claims remain outstanding (other than indemnification and contingent
obligations for which no claim has been made), the ABL Agent shall deliver the
remaining Pledged Collateral in its possession (if any) together with any
necessary endorsements (such endorsement shall be without recourse and without
any representations or warranties) to the Borrower or as a court of competent
jurisdiction may otherwise direct.


Upon such Discharge of ABL Priority Claims, the ABL Agent further agrees to take
all other action reasonably requested by the Designated Term Loan Agent at the
expense of the Designated Term Loan Agent or the Borrower in connection with
each Term Loan Agent obtaining a first-priority interest in the ABL Facility
First Priority Collateral.  The Borrower shall take such further action as is
required to effectuate the transfers contemplated hereby and shall indemnify the
ABL Agent for loss or damage suffered by the ABL Agent as a result of such
transfer except for loss or damage suffered by the ABL Agent primarily as a
result of its own willful misconduct, gross negligence or bad faith.  The ABL
Agent has no obligation to follow instructions from the Designated Term Loan
Agent in contravention of this Agreement.


(f)            Upon the Discharge of Term Priority Claims, each Term Loan Agent
shall deliver or retain, as set forth below, the remaining Pledged Collateral in
its possession (if any) together with any necessary endorsements (such
endorsement shall be without recourse and without any representation or
warranty) in the following order:


first, if a Discharge of ABL Priority Claims has not already occurred, each Term
Loan Agent shall deliver the remaining Pledged Collateral in its possession (if
any) together with any necessary endorsements (such endorsement shall be without
recourse and without any representation or warranty) to the ABL Agent until a
Discharge of ABL Priority Claims has occurred,


second, if a Discharge of ABL Priority Claims has occurred and there are any
Term Loan Other Claims (other than indemnification and contingent obligations
for which no claim has been made), each Term Loan Agent (other than the
Designated Term Loan Agent) shall deliver (and in the case of the Designated
Term Loan Agent, the Designated Term Loan Agent shall retain) the remaining
Pledged Collateral in its possession (if any) together with any necessary
endorsements (such endorsement shall be without recourse and without any
representation or warranty) to the Designated Term Loan Agent for application to
any Term Loan Other Claims until no Term Loan Other Claims remain outstanding
(other than indemnification and contingent obligations for which no claim has
been made),


third, if a Discharge of ABL Priority Claims has occurred, no Term Loan Other
Claims remain outstanding (other than indemnification and contingent obligations
for which no claim has been made) and there are any ABL Other Claims (other than
indemnification and contingent obligations for which no claim has been made),
each Term Loan Agent shall deliver the remaining Pledged Collateral in its
possession (if any) together with any necessary endorsements (such endorsement
shall be without recourse and without any representation or warranty) to the ABL
Agent for application to any ABL Other Claims until no ABL Other Claims remain
outstanding (other than indemnification and contingent obligations for which no
claim has been made), and
 
35

--------------------------------------------------------------------------------

fourth, to the extent both a Discharge of Term Priority Claims and Discharge of
ABL Priority Claims has occurred and no ABL Other Claims or Term Loan Other
Claims remain outstanding (other than indemnification and contingent obligations
for which no claim has been made), each Term Loan Agent shall deliver the
remaining Pledged Collateral in its possession (if any) together with any
necessary endorsements (such endorsement shall be without recourse and without
any representation or warranty) to the Borrower or as a court of competent
jurisdiction may otherwise direct.


Upon such Discharge of Term Priority Claims, each Term Loan Agent further agrees
to take all other action reasonably requested by the ABL Agent at the expense of
the ABL Agent or the Borrower in connection with the ABL Agent obtaining a
first-priority interest in the Term Facility First Priority Collateral.  The
Borrower shall take such further action as is required to effectuate the
transfers contemplated hereby and shall indemnify each Term Loan Agent for loss
or damage suffered by such Term Loan Agent as a result of such transfer except
for loss or damage suffered by such Term Loan Agent primarily as a result of its
own willful misconduct, gross negligence or bad faith.  Each Term Loan Agent has
no obligation to follow instructions from the ABL Agent in contravention of this
Agreement.


(g)           Notwithstanding anything to the contrary contained in this
Agreement, any obligation of any Agent to make any delivery to any other Agent
under Section 5.5(e), Section 5.5(f) or Section 5.7 is subject to (i) the order
of any court of competent jurisdiction or (ii) any automatic stay imposed in
connection with any Insolvency or Liquidation Proceeding.


5.6          Access to Premises and Cooperation.


(a)           If the ABL Agent takes any enforcement action with respect to the
ABL Facility First Priority Collateral, the Term Loan Agents and the Term Loan
Lenders


(i)            shall cooperate with the ABL Agent (at the sole cost and expense
of the ABL Agent and the ABL Lenders and subject to the condition that the Term
Loan Agents and the Term Loan Lenders shall have no obligation or duty to take
any action or refrain from taking any action that could reasonably be expected
to result in the incurrence of any liability or damage to the Term Loan Agents
or the Term Loan Lenders) in its efforts to enforce its security interest in the
ABL Facility First Priority Collateral and to assemble the ABL Facility First
Priority Collateral,


(ii)           shall not take any action designed or intended to hinder or
restrict in any respect the ABL Agent from enforcing its security interest in
the ABL Facility First Priority Collateral or assembling the ABL Facility First
Priority Collateral, and


(iii)          shall permit the ABL Agent, its employees, agents, advisers and
representatives, at the sole cost and expense of the ABL Lenders and upon
reasonable advance notice, to use the Term Facility First Priority Collateral
(including Intellectual Property), for a period not to exceed 180 days after the
taking of such enforcement action, for purposes of
 
36

--------------------------------------------------------------------------------

(A)          assembling the ABL Facility First Priority Collateral,


(B)          selling any or all of the ABL Facility First Priority Collateral in
the ordinary course of business or otherwise,


(C)          removing any or all of the ABL Facility First Priority Collateral,
or


(D)          taking reasonable actions to protect, secure, and otherwise enforce
the rights of the ABL Agent and the ABL Lenders in and to the ABL Facility First
Priority Collateral;


provided, however, that nothing contained in this Agreement shall restrict the
rights of any Term Loan Agent or the Term Loan Lenders from selling, assigning
or otherwise transferring any Term Facility First Priority Collateral prior to
the expiration of such 180 day period if the purchaser, assignee or transferee
thereof agrees to be bound by the provisions of this Section 5.6; provided,
further, if any stay or other order prohibiting the exercise of remedies with
respect to the ABL Facility First Priority Collateral has been entered by a
court of competent jurisdiction, such 180 day period shall be tolled during the
pendency of any such stay or other order.


(b)           During the period of actual use or control by the ABL Agent or its
agents or representatives of any Term Facility First Priority Collateral, the
ABL Agent and the ABL Lenders shall be responsible for the ordinary course third
party expenses related thereto.  The ABL Agent and the ABL Lenders jointly and
severally agree to pay, indemnify and hold each Term Loan Agent, the Term Loan
Lenders and their respective officers, directors, employees and agents harmless
from and against any liability, cost, expense, loss or damages, including legal
fees and expenses, resulting from the gross negligence or willful misconduct of
the ABL Agent or any of its agents, representatives or invitees in its or their
operation of such Term Facility First Priority Collateral.  Notwithstanding the
foregoing, in no event shall the ABL Agent or the ABL Lenders have any liability
to any Term Loan Agent or the Term Loan Lenders pursuant to this Section 5.6 as
a result of the condition of any Term Facility First Priority Collateral
existing prior to the date of the exercise by the ABL Agent and the ABL Lenders
of their rights under this Section 5.6, and the ABL Agent and the ABL Lenders
shall have no duty or liability to maintain the Term Facility First Priority
Collateral in a condition or manner better than that in which it was maintained
prior to the use thereof by the ABL Agent, or for any diminution in the value of
the Term Facility First Priority Collateral that results solely from ordinary
wear and tear resulting from the use of the Term Facility First Priority
Collateral by the ABL Agent in the manner and for the time periods specified
under this Section 5.6.  Without limiting the rights granted in this paragraph,
the ABL Agent and the ABL Lenders shall cooperate with the Term Loan Agents and
the Term Loan Lenders in connection with any efforts made by the Term Loan
Agents and the Term Loan Lenders to sell the Term Facility First Priority
Collateral.


(c)           If the Designated Term Loan Agent takes any enforcement action (or
any other Term Loan Agent takes any enforcement action permitted to be taken by
it pursuant to the terms hereof or the Term Loan Intercreditor Agreement) with
respect to the Term Facility First Priority Collateral, the ABL Agent and the
ABL Lenders
 
37

--------------------------------------------------------------------------------

(i)            shall cooperate with such Term Loan Agent (at the sole cost and
expense of such Term Loan Agent and the applicable Term Loan Lenders and subject
to the condition that the ABL Agent and the ABL Lenders shall have no obligation
or duty to take any action or refrain from taking any action that could
reasonably be expected to result in the incurrence of any liability or damage to
the ABL Agent or the ABL Lenders) in its efforts to enforce its security
interest in the Term Facility First Priority Collateral and assemble the Term
Facility First Priority Collateral,


(ii)           shall not take any action designed or intended to hinder or
restrict in any respect such Term Loan Agent from enforcing its security
interest in the Term Facility First Priority Collateral or from assembling the
Term Facility First Priority Collateral and


(iii)          shall permit such Term Loan Agent, its employees, agents,
advisers and representatives, at the sole cost and expense of the applicable
Term Loan Lenders and upon reasonable advance notice, to use the ABL Facility
First Priority Collateral (other than Accounts, Chattel Paper, Instruments and
Inventory), for a period not to exceed 180 days after the taking of such
enforcement action, for purposes of


(A)          assembling the Term Facility First Priority Collateral,


(B)           selling any or all of the Term Facility First Priority Collateral
in the ordinary course of business or otherwise,


(C)           removing any or all of the Term Facility First Priority
Collateral, or


(D)           taking reasonable actions to protect, secure, and otherwise
enforce the rights of such Term Loan Agent and the Term Loan Lenders in and to
the Term Facility First Priority Collateral;


provided, however, that nothing in this Agreement shall restrict the rights of
the ABL Agent or any ABL Lenders from selling, assigning or otherwise
transferring any ABL Facility First Priority Collateral prior to the expiration
of such 180 day period if the purchaser, assignee or transferee thereof agrees
to be bound by the provisions of this Section 5.6; provided, further, if any
stay or other order prohibiting the exercise of remedies with respect to the
Term Facility First Priority Collateral has been entered by a court of competent
jurisdiction, such 180 day period shall be tolled during the pendency of any
such stay or other order.


(d)           Each Term Loan Agent agrees that if the ABL Agent shall require
rights available under any permit or license controlled by any Term Loan Agent
in order to realize on any ABL Facility First Priority Collateral, such Term
Loan Agent shall take all such actions as shall be available to it (at the sole
expense of the Grantors), consistent with applicable law and reasonably
requested by the ABL Agent to make such rights available to the ABL Agent,
subject to the Liens of the Term Loan Agents and the Term Loan Lenders.  The ABL
Agent agrees that if the Designated Term Loan Agent shall require rights
available under any permit or license controlled by the ABL Agent in order to
realize on any Term Facility First Priority Collateral, the ABL Agent shall take
all such actions as shall be available to it (at the sole expense of the
Grantors), consistent with applicable law and reasonably requested by the
Designated Term Loan Agent to make such rights available to the Designated Term
Loan Agent, subject to the Liens of the ABL Agent and the ABL Lenders.
 
38

--------------------------------------------------------------------------------

(e)           Each Term Loan Agent hereby grants (to the full extent of its
rights and interests, if any) to the ABL Agent and its agents, representatives
and designees


(i)           an irrevocable royalty-free, rent-free nonexclusive license and
lease (which will be binding on any successor or assignee of any Term Facility
First Priority Collateral) to use, all of the Term Facility First Priority
Collateral consisting of Term Loan General Intangibles  (including, for the
avoidance of doubt, Intellectual Property) to (A) collect all Accounts included
in ABL Facility First Priority Collateral; (B) copy, use, or preserve any and
all information relating to any of the ABL Facility First Priority Collateral;
and (C) finish and sell any Goods or Inventory constituting ABL Facility First
Priority Collateral and


(ii)           an irrevocable royalty-free license (which will be binding on any
successor or assignee of any Term Loan General Intangibles) to use any and all
Term Loan General Intangibles (including, for the avoidance of doubt,
Intellectual Property) at any time in connection with any enforcement action by
the ABL Agent or such agents, representatives and designees; provided, however,
that such ABL Agent exercising such rights and the other ABL Lenders represented
by it shall be obligated to pay any utility, rental, lease or similar charges
and payments owed to third parties that accrue during, or that arise as a result
of, such use to the extent not paid for by the Grantors;


provided, further, however, the royalty-free, rent-free license and lease
granted in clause (e) with respect to the applicable Term Facility First
Priority Collateral shall be subject to Section 5.6(a) and shall only apply
during, and immediately expire upon the end of, such 180 day period (provided
that such expiration shall be without prejudice to the sale or other disposition
of the ABL Facility First Priority Collateral in accordance with applicable law)
and that such license shall apply to the use of the Trademarks in connection
with goods and services of similar type and quality to those theretofore sold by
Grantor under such Trademark.


5.7          No Release If Event of Default; Reinstatement.


(a)           If, at any time after the Discharge of ABL Priority Claims has
occurred, the Borrower incurs any ABL Priority Claims, then such Discharge of
ABL Priority Claims shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken prior
to the date of such designation as a result of the occurrence of such first
Discharge of ABL Priority Claims), and the applicable agreement governing such
ABL Priority Claims shall automatically be treated as the ABL Credit Agreement
for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of Common Collateral set forth herein and the
granting by the ABL Agent of amendments, waivers and consents hereunder.  Upon
receipt of notice of such incurrence (including the identity of the new ABL
Agent), each Term Loan Agent shall promptly (i) enter into such documents and
agreements (at the expense of the Borrower), including amendments or supplements
to this Agreement, as the Borrower or such new ABL Agent shall reasonably
request in writing in order to provide the new ABL Agent the rights of the ABL
Agent contemplated hereby and (ii) to the extent then held by any Term Loan
Agent, deliver to the ABL Agent the Pledged Collateral or Deposit Collateral
that is ABL Facility First Priority Collateral together with any necessary
endorsements (or otherwise allow such ABL Agent to obtain possession or control
of such Pledged Collateral).
 
39

--------------------------------------------------------------------------------

(b)           If, at any time after the Discharge of Term Priority Claims has
occurred, the Borrower incurs any Term Loan Priority Claims, then such Discharge
of Term Priority Claims shall automatically be deemed not to have occurred for
all purposes of this Agreement (other than with respect to any actions taken
prior to the date of such designation as a result of the occurrence of such
first Discharge of Term Priority Claims), and the applicable agreement governing
such Term Loan Priority Claims shall automatically be treated as the Term Loan
Agreement for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of Common Collateral set forth herein and the
granting by the applicable Term Loan Agent of amendments, waivers and consents
hereunder.  Upon receipt of notice of such incurrence (including the identity of
the new Term Loan Agent), the ABL Agent shall promptly (i) enter into such
documents and agreements (at the expense of the Borrower), including amendments
or supplements to this Agreement, as the Borrower or such new Term Loan Agent
shall reasonably request in writing in order to provide the new Term Loan Agent
the rights of the Designated Term Loan Agent contemplated hereby and (ii) to the
extent then held by the ABL Agent, deliver to the successor Designated Term Loan
Agent the Pledged Collateral or Deposit Collateral that is Term Facility First
Priority Collateral together with any necessary endorsements (or otherwise allow
such successor Designated Term Loan Agent to obtain possession or control of
such Pledged Collateral).


5.8          Legends.  Upon the request of either the ABL Agent or the
Designated Term Loan Agent, each party hereto agrees that each agreement that
constitutes an ABL Collateral Document or a Term Loan Collateral Agreement shall
contain the applicable provisions set forth on Schedule II hereto, an
acknowledgement that such ABL Collateral Document or Term Loan Collateral
Agreement is subject to the terms of this Agreement or similar provisions
approved by the ABL Agent and the Designated Term Loan Agent, which approval
shall not be unreasonably withheld or delayed.


Section 6.          Insolvency or Liquidation Proceedings.


6.1          Financing Issues.


(a)           If the Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and shall move for the approval of the use
of cash collateral constituting ABL Facility First Priority Collateral or of
financing secured by ABL Facility First Priority Collateral (“ABL DIP
Financing”) under Section 363 or Section 364 of Title 11 of the United States
Code or under any similar provision in any Bankruptcy Law, then  the Designated
Term Loan Agent and each other Term Loan Agent, on behalf of itself and each
Term Loan Lender, agrees that it will raise no objection to, and will not
support any objection to, and will not otherwise contest
 
40

--------------------------------------------------------------------------------

(i)            such ABL DIP Financing, the Liens on ABL Facility First Priority
Collateral securing such ABL DIP Financing (the “ABL DIP Financing Liens”) or
the use of cash collateral that constitutes ABL Facility First Priority
Collateral, in each case unless the ABL Agent or the ABL Lenders shall then
object or support an objection to such ABL DIP Financing, ABL DIP Financing
Liens or use of cash collateral, and will not request adequate protection or any
other relief in connection therewith (except to the extent permitted by Section
6.3) and, to the extent the Liens securing the ABL Priority Claims under the
applicable Credit Agreement or, if no such Credit Agreement exists, under the
other ABL Loan Documents are subordinated or pari passu with such ABL DIP
Financing Liens, will subordinate its Liens in the ABL Facility First Priority
Collateral to such ABL DIP Financing Liens on the same basis as the other Liens
on ABL Facility First Priority Collateral securing the Term Loan Priority Claims
are so subordinated to Liens securing ABL Priority Claims under this Agreement,


(ii)           any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of ABL Priority Claims
made by the ABL Agent or any holder of ABL Priority Claims with respect to ABL
Facility First Priority Collateral,


(iii)          any lawful exercise by any holder of ABL Priority Claims of the
right to credit bid ABL Priority Claims at any sale in foreclosure of ABL
Facility First Priority Collateral,


(iv)          any other request for judicial relief made in any court by any
holder of ABL Priority Claims relating to the lawful enforcement of any Lien on
ABL Facility First Priority Collateral or


(v)           any order relating to a sale of assets of any Grantor for which
the ABL Agent has consented that provides, to the extent the sale is to be free
and clear of Liens, that the Liens securing the ABL Priority Claims and the Term
Loan Priority Claims will attach to the proceeds of the sale on the same basis
of priority as set forth in this Agreement;


provided that all Liens granted to the ABL Agent or any Term Loan Agent in any
Insolvency or Liquidation Proceeding are intended by the parties hereto to be
and shall be deemed to be subject to the Lien priority and the other terms and
conditions of this Agreement.


(b)           If the Borrower or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding and shall move for the approval of the use
of cash collateral constituting Term Facility First Priority Collateral or of
financing secured by Term Facility First Priority Collateral (“Term Loan DIP
Financing”) under Section 363 or Section 364 of Title 11 of the United States
Code or under any similar provision in any Bankruptcy Law, then the ABL Agent,
on behalf of itself and each ABL Lender, agrees that it will raise no objection
to, and will not support any objection to, and will not otherwise contest
 
41

--------------------------------------------------------------------------------

(i)            such Term Loan DIP Financing, the Liens on Term Facility First
Priority Collateral securing such Term Loan DIP Financing (the “Term Loan DIP
Financing Liens”) or the use of cash collateral that constitutes Term Facility
First Priority Collateral, in each case unless the Designated Term Loan  Agent
or the Term Loan Lenders shall then object or support an objection to such Term
Loan DIP Financing, Term Loan DIP Financing Liens or use of cash collateral, and
will not request adequate protection or any other relief in connection therewith
(except to the extent permitted by Section 6.3) and, to the extent the Liens
securing the Term Loan Priority Claims under the applicable Credit Agreement or,
if no such Credit Agreement exists, under the other Term Loan Documents are
subordinated or pari passu with such Term Loan DIP Financing Liens, will
subordinate its Liens in the Term Facility First Priority Collateral to such
Term Loan DIP Financing Liens on the same basis as the other Liens on Term
Facility First Priority Collateral securing the ABL Priority Claims are so
subordinated to Liens securing Term Loan Priority Claims under this Agreement,


(ii)           any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Term Loan Priority
Claims made by the Designated Term Loan Agent or any holder of Term Loan
Priority Claims with respect to Term Facility First Priority Collateral,


(iii)          any lawful exercise by any holder of Term Loan Priority Claims of
the right to credit bid Term Loan Priority Claims at any sale in foreclosure of
Term Facility First Priority Collateral,


(iv)          any other request for judicial relief made in any court by any
holder of Term Loan Priority Claims relating to the lawful enforcement of any
Lien on Term Facility First Priority Collateral or


(v)           any order relating to a sale of assets of any Grantor for which
the Designated Term Facility Agent has consented that provides, to the extent
the sale is to be free and clear of Liens, that the Liens securing the Term Loan
Priority Claims and the ABL Priority Claims will attach to the proceeds of the
sale on the same basis of priority as set forth in this Agreement;


provided that all Liens granted to the ABL Agent or any Term Loan Agent in any
Insolvency or Liquidation Proceeding are intended by the parties hereto to be
and shall be deemed to be subject to the Lien priority and the other terms and
conditions of this Agreement.


6.2          Relief from the Automatic Stay.  Until the Discharge of ABL
Priority Claims has occurred, each Term Loan Agent, on behalf of itself and each
applicable Term Loan Lender, agrees that none of them shall seek relief from the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of the ABL Facility First Priority Collateral, without the prior written
consent of the ABL Agent.  Until the Discharge of Term Priority Claims has
occurred, the ABL Agent, on behalf of itself and each ABL Lender, agrees that
none of them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Term Facility First
Priority Collateral, without the prior written consent of the Designated Term
Loan Agent.
 
42

--------------------------------------------------------------------------------

6.3          Adequate Protection.  Except to the extent provided in Section 6.1,
nothing in this Agreement shall limit the rights of the ABL Agent and the ABL
Lenders, on the one hand, and any Term Loan Agents and the Term Loan Lenders, on
the other hand, from seeking or requesting adequate protection with respect to
their interests in the applicable Common Collateral in any Insolvency or
Liquidation Proceeding, including adequate protection in the form of a cash
payment, periodic cash payments, cash payments of interest, additional
collateral or otherwise; provided that (a) in the event that the ABL Agent, on
behalf of itself or any of the ABL Lenders, seeks or requests adequate
protection in respect of the ABL Claims and such adequate protection is granted
in the form of additional collateral comprising assets of the type of assets
that constitute Term Facility First Priority Collateral, then the ABL Agent, on
behalf of itself and each of the ABL Lenders, agrees, subject to Section 2.3,
that the Term Loan Agents shall also be granted a senior Lien on such collateral
as security for the Term Loan Priority Claims and that any Lien on such
collateral securing the ABL Claims shall be subordinate to the Lien on such
collateral securing the Term Loan Priority Claims and (b) in the event that any
Term Loan Agent, on behalf of itself and each applicable Term Loan Lender, seeks
or requests adequate protection in respect of the Term Loan Claims and such
adequate protection is granted in the form of additional collateral comprising
assets of the type of assets that constitute ABL Facility First Priority
Collateral, then such Term Loan Agent, on behalf of itself and each applicable
Term Loan Lender, agrees, subject to Section 2.3, that the ABL Agent shall also
be granted a senior Lien on such collateral as security for the ABL Priority
Claims and that any Lien on such collateral securing the Term Loan Claims shall
be subordinate to the Lien on such collateral securing the ABL Priority Claims.


6.4          Avoidance Issues.


(a)           If any ABL Lender is required in any Insolvency or Liquidation
Proceeding or otherwise to turn over or otherwise pay to the estate of the
Borrower or any other Grantor (or any trustee, receiver or similar person
therefor), because the payment of such amount was declared to be fraudulent or
preferential in any respect or for any other reason, any amount (an “ABL
Recovery”), whether received as proceeds of security, enforcement of any right
of setoff or otherwise, then as among the parties hereto the ABL Claims shall be
deemed to be reinstated to the extent of such ABL Recovery and to be outstanding
as if such payment had not occurred and the ABL Lenders shall be entitled, to
the extent they are entitled hereunder, to a Discharge of ABL Priority Claims
with respect to all such recovered amounts and shall have all rights hereunder
until such time.  If this Agreement shall have been terminated prior to such ABL
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto.


(b)           If any Term Loan Lender is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of the Borrower or any other Grantor (or any trustee, receiver or similar person
therefor), because the payment of such amount was declared to be fraudulent or
preferential in any respect or for any other reason, any amount (a “Term Loan
Recovery”), whether received as proceeds of security, enforcement of any right
of setoff or otherwise, then as among the parties hereto the Term Loan Claims
shall be deemed to be reinstated to the extent of such Term Loan Recovery and to
be outstanding as if such payment had not occurred and the Term Loan Lenders
shall be entitled, to the extent they are entitled hereunder, to a Discharge of
Term Priority Claims with respect to all such recovered amounts and shall have
all rights hereunder until such time.  If this Agreement shall have been
terminated prior to such Term Loan Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto.
 
43

--------------------------------------------------------------------------------

6.5          Application.  This Agreement, which the parties hereto expressly
acknowledge as a “subordination agreement” within the meaning of, and
enforceable under, Section 510(a) of the Bankruptcy Code, shall be applicable
prior to and after the commencement of any Insolvency or Liquidation
Proceeding.  All references herein to any Grantor shall apply to any trustee for
such Person and such Person as debtor in possession.  The relative rights as to
the Common Collateral and proceeds thereof shall continue after the filing
thereof on the same basis as prior to the date of the petition, subject to any
court order approving the financing of, or use of cash collateral by, any
Grantor.


6.6          Waivers.  Until the Discharge of ABL Priority Claims has occurred,
each Term Loan Agent, each on behalf of itself and each applicable Term Loan
Lender, (a) will not assert or enforce any claim under, Section 506(c) of the
Bankruptcy Code (or any successor provision) senior to or on a parity with the
Liens on ABL Facility First Priority Collateral securing the ABL Priority Claims
for costs or expenses of preserving or disposing of any ABL Collateral and (b)
waives any claim it may now or hereafter have arising out of the election by any
ABL Lender of the application of Section 1111(b)(2) of the Bankruptcy Code (or
any successor provision) with respect to any ABL Facility First Priority
Collateral.  Until the Discharge of Term Priority Claims has occurred, the ABL
Agent, on behalf of itself and each ABL Lender, (a) will not assert or enforce
any claim under Section 506(c) of the United States Bankruptcy Code senior to or
on a parity with the Liens on Term Facility First Priority Collateral securing
the Term Loan Priority Claims for costs or expenses of preserving or disposing
of any Term Loan Collateral and (b) waives any claim it may now or hereafter
have arising out of the election by any Term Loan Lender of the application of
Section 1111(b)(2) of the Bankruptcy Code with respect to any Term Facility
First Priority Collateral.


6.7          Separate Grants of Liens.  Each Term Loan Lender and each ABL
Lender acknowledges and agrees that (a) the grants of Liens pursuant to the ABL
Collateral Documents and the Term Loan Collateral Documents constitute two
separate and distinct grants of Liens and (b) because of, among other things,
their differing rights in the Common Collateral, the Term Loan Claims are
fundamentally different from the ABL Claims and must be separately classified in
any plan of reorganization (or other plans of similar effect under any
Bankruptcy Law) proposed or adopted in an Insolvency or Liquidation Proceeding. 
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the ABL Lenders and the
Term Loan Lenders in respect of the Common Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then the ABL Lenders and the Term Loan Lenders hereby acknowledge and
agree that all distributions shall be made as if there were separate classes of
ABL Claims and Term Loan Claims against the Grantors, with the effect being
that, to the extent that the aggregate value of the ABL Facility First Priority
Collateral or Term Facility First Priority Collateral is sufficient, the ABL
Lenders or the Term Loan Lenders, respectively, shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest that is available from each pool of Priority Collateral for each of the
ABL Lenders and the Term Loan Lenders, respectively, before any distribution is
made in respect of the claims held by the other Lenders from such Priority
Collateral, with the other Lenders hereby agreeing to turn over to the
respective other Lenders amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries.
 
44

--------------------------------------------------------------------------------

Section 7.          Reliance; Waivers; etc.


7.1          Reliance.  The consent by the First Priority Lenders to the
execution and delivery of the Second Priority Documents to which the First
Priority Lenders have consented and all loans and other extensions of credit
made or deemed made on and after the date hereof by the First Priority Lenders
to the Borrower or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement.  The Second Priority Agent, on behalf of itself
and each applicable Second Priority Lender, acknowledges that it and the
applicable Second Priority Lenders are not entitled to rely on any credit
decision or other decisions made by the First Lien Agent or any First Priority
Lender in taking or not taking any action under the applicable Second Priority
Document or this Agreement.


7.2          No Warranties or Liability.  Except as set forth in Section 8.15,
neither the First Priority Agent nor any First Priority Lender shall have been
deemed to have made any express or implied representation or warranty, including
with respect to the execution, validity, legality, completeness, collectibility
or enforceability of any of the First Priority Documents, the ownership of any
Common Collateral or the perfection or priority of any Liens thereon.  The First
Priority Lenders will be entitled to manage and supervise their respective loans
and extensions of credit under the First Priority Documents in accordance with
law and as they may otherwise, in their sole discretion, deem appropriate, and
the First Priority Lenders may manage their loans and extensions of credit
without regard to any rights or interests that any Second Priority Agent or any
of the Second Priority Lenders have in the Common Collateral or otherwise,
except as otherwise provided in this Agreement.  Neither the First Priority
Agent nor any First Priority Lender shall have any duty to any Second Priority
Agent or any Second Priority Lender to act or refrain from acting in a manner
that allows, or results in, the occurrence or continuance of an event of default
or default under any agreements with the Borrower or any Subsidiary thereof
(including the Second Priority Documents), regardless of any knowledge thereof
that they may have or be charged with.  Except as expressly set forth in this
Agreement, the First Priority Agent, the First Priority Lenders, the Second
Priority Agent and the Second Priority Lenders have not otherwise made to each
other, nor do they hereby make to each other, any warranties, express or
implied, nor do they assume any liability to each other with respect to (a) the
enforceability, validity, value or collectibility of any of the First Priority
Claims, the Second Priority Claims or any guarantee or security which may have
been granted to any of them in connection therewith, (b) the Borrower’s title to
or right to transfer any of the Common Collateral or (c) any other matter except
as expressly set forth in this Agreement.


7.3          Obligations Unconditional.  All rights, interests, agreements and
obligations of the First Lien Agent and the First Priority Lenders, and the
Second Priority Agent and the Second Priority Lenders, respectively, hereunder
shall remain in full force and effect irrespective of:
 
45

--------------------------------------------------------------------------------

(a)           any lack of validity or enforceability of any First Priority
Documents or any Second Priority Documents;


(b)           any change in the time, manner or place of payment of, or in any
other terms of, all or any of the First Priority Claims or Second Priority
Claims, or any amendment or waiver or other modification, including any increase
in the amount thereof, whether by course of conduct or otherwise, of the terms
of the ABL Credit Agreement or any other ABL Loan Document or of the terms of
the Term Loan Agreement, any Term Additional Agreement or any other Term Loan
Document;


(c)           any exchange of any security interest in any Common Collateral or
any other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the First
Priority Claims or Second Priority Claims or any guarantee thereof;


(d)           the commencement of any Insolvency or Liquidation Proceeding in
respect of the Borrower or any other Grantor; or


(e)           any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Borrower or any other Grantor in respect of
the First Priority Claims, or of any Second Priority Agent or any Second
Priority Lenders in respect of this Agreement.


Section 8.          Miscellaneous.


8.1          Conflicts.  Subject to Section 8.18, in the event of any conflict
between the provisions of this Agreement and the provisions of any ABL Loan
Document or any Term Loan Document, the provisions of this Agreement shall
govern.  Solely as among Term Loan Lenders, in the event of any conflict between
this Agreement and the Term Loan Intercreditor Agreement, the Term Loan
Intercreditor Agreement shall govern.


8.2          Term of this Agreement; Severability.  Subject to Section 5.7 and
Section 6.4, (i) if no Event of Default has occurred and is continuing under any
Credit Agreement (as such term is defined in the applicable Credit Agreement),
this Agreement shall terminate upon the first to occur of the Discharge of the
ABL Priority Claims or the Discharge of the Term Priority Claims and (ii) if an
Event of Default has occurred and is continuing under any Credit Agreement (as
such term is defined in the applicable Credit Agreement), this Agreement shall
terminate upon the Discharge of ABL Priority Claims, the Discharge of Term
Priority Claims and the payment in full in cash of all ABL Other Claims and Term
Loan Other Claims (other than, in each case, indemnification and contingent
obligations for which no claim has been made).  This is a continuing agreement
of lien subordination and the First Priority Lenders may continue, at any time
and without notice to the Second Priority Agent or any Second Priority Lender,
to extend credit and other financial accommodations and lend monies to or for
the benefit of the Borrower or any other Grantor constituting First Priority
Claims in reliance hereon.  The terms of this Agreement shall survive, and shall
continue in full force and effect, in any Insolvency or Liquidation Proceeding. 
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
46

--------------------------------------------------------------------------------

8.3          Amendments; Waivers.


(a)           No amendment, modification or waiver of any of the provisions of
this Agreement by the ABL Agent or any Term Loan Agent shall be deemed to be
made unless the same shall be in writing signed on behalf of the party making
the same or its authorized agent (and, subject to the following sentence, the
Borrower, but in any event with notice to the Borrower) and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time. 
The Borrower shall have the right to consent to or approve any amendment,
modification or waiver of (i) Sections 5.1, 5.2, 5.3, 5.7, 6.1 and 8 of this
Agreement and (ii) any provision of this Agreement to the extent (A) the rights
or obligations of the Borrower or any other Grantor are affected by the terms
thereof, (B) that any term thereof changes, alters, modifies or otherwise
affects any power, privilege, right, remedy, liability or obligation of, or
otherwise adversely affects in any manner, any Other Term Loan Agent that is not
then party hereto, or any Term Loan Lender not then represented by an Other Term
Loan Agent that is then party hereto (including but not limited to any change,
alteration, modification or other effect upon any power, privilege, right,
remedy, liability or obligation of or other adverse effect upon any such Other
Term Loan Agent or additional Term Loan Lender that may at any subsequent time
become a party or beneficiary hereof) regardless of whether any such Other Term
Loan Agent or additional Term Loan Lender ever becomes a party or beneficiary
hereof or (C) that any term thereof changes, alters, modifies or otherwise
affects any power, privilege, right, remedy, liability or obligation of, or
otherwise adversely affects in any manner, a holder of an ABL Designated
Additional Obligation, ABL Designated Banking Services Obligation, ABL
Designated Swap Obligation, Term Loan Designated Additional Obligation, Term
Loan Designated Banking Services Obligation or Term Loan Designated Swap
Obligation (including but not limited to any change, alteration, modification or
other effect upon any power, privilege, right, remedy, liability or obligation
of or other adverse effect upon any such holder).


(b)           Notwithstanding anything to the contrary, this Agreement may be
amended from time to time at the request of the Borrower, at the Borrower’s
expense and without the consent of the ABL Agent, any Term Loan Agent, any
Lenders or any other Person, to


(i)            add other parties holding other Term Loan Claims (or any agent or
trustee therefor) the extent such indebtedness is not prohibited by the ABL Loan
Documents or Term Loan Documents,


(ii)           establish that the Liens on the Term Facility First Priority
Collateral securing such Term Loan Claims shall be superior in all respects to
all Liens on the Term Facility First Priority Collateral securing any ABL Claims
and shall share in the benefits of the Term Facility First Priority Collateral
equally and ratably with all Liens on the Term Facility First Priority
Collateral securing any Term Loan Claims (subject to the terms of the Term Loan
Documents), and
 
47

--------------------------------------------------------------------------------

(iii)          provide to the holders of such Term Loan Claims (or any agent or
trustee thereof) the comparable rights and benefits as are provided to the
comparable holders of Term Loan Claims under this Agreement (subject to the
terms of the Term Loan Documents), in each case so long as such modifications
are not prohibited by the ABL Loan Documents or Term Loan Documents; provided
that, in connection with any such amendment contemplated by this Section 8.3(b),
the Borrower shall deliver to the ABL Agent, and each Term Loan Agent party
hereto at such time a certificate of a Responsible Officer of the Borrower (the
“Additional Claims Certificate”):


(A)          describing the indebtedness and other obligations being added as
Term Loan Claims pursuant to this Section 8.3(b) (the “Additional Term Loan
Claims”) and including a statement of the maximum aggregate principal amount of
such Additional Term Loan Claims as of the date of such certificate;


(B)          setting forth the Term Additional Agreement (or the replacement
Term Loan Agreement) under which such Additional Term Loan Claims are issued or
incurred or the guarantees of or Liens securing such Additional Term Loan Claims
are, or are to be, created, and attaching copies of such Term Additional
Agreement (or the replacement Term Loan Agreement) and the other material Term
Loan Documents related thereto as each Grantor has executed and delivered to the
Term Loan Agent for the holders of such Additional Term Loan Claims (such Person
being referred to as an “Additional Term Loan Agent” with respect thereto) with
respect to such Additional Term Loan Claims on the closing date of such
Additional Term Loan Claims, certified as being true and complete by a
Responsible Officer of the Borrower;


(C)           identifying the Person that serves as the Additional Term Loan
Agent for such Additional Term Loan Claims;


(D)          certifying that the incurrence of such Additional Term Loan Claims,
the creation of the Liens securing such Additional Term Loan Claims and the
designation of such Additional Term Loan Claims as “Term Loan Claims” hereunder
do not violate or result in a default under Section 2.3 of this Agreement or any
other provision of the ABL Loan Documents and the Term Loan Documents in effect
at such time;


(E)           certifying that the Term Loan Documents relating to such
Additional Term Loan Claims authorize the Additional Term Loan Agent to become a
party hereto by executing and delivering an Intercreditor Joinder Agreement and
provide that upon such execution and delivery, such Additional Term Loan Claims
and the holders thereof shall become subject to and bound by the provisions of
this Agreement; and
 
48

--------------------------------------------------------------------------------

(F)           attaching a fully completed Intercreditor Joinder Agreement
executed and delivered by such Additional Term Loan Agent, the Borrower and
Holdings.


The ABL Agent and each Term Loan Agent shall be entitled to rely on the
Additional Claims Certificate.  At the request (and sole expense) of the
Borrower, without the consent of any Lender, the ABL Agent and each Term Loan
Agent are hereby authorized to execute and deliver an acknowledgment and
confirmation of such modifications and/or enter into an amendment, a restatement
or a supplement to this Agreement to facilitate such modifications (it being
understood that such actions shall not be required for the effectiveness of any
such modifications).


8.4          Information Concerning Financial Condition of the Borrower and the
Subsidiaries.  Neither the First Priority Agent nor any First Priority Lender
shall have any obligation to the Second Priority Agent or any Second Priority
Lender to keep the Second Priority Agent or any Second Priority Lender informed
of, and the Second Priority Agent and the Second Priority Lenders shall not be
entitled to rely on the First Priority Agent or the First Priority Lenders with
respect to, (a) the financial condition of the Borrower and the Subsidiaries and
all endorsers and/or guarantors of the First Priority Claims or the Second
Priority Claims and (b) all other circumstances bearing upon the risk of
nonpayment of the First Priority Claims or the Second Priority Claims.  The ABL
Agent, the ABL Lenders, the Term Loan Agents and the Term Loan Lenders shall
have no duty to advise any other party hereunder of information known to it or
them regarding such condition or any such circumstances or otherwise.  In the
event that the ABL Agent, any ABL Lender, any Term Loan Agent or any Term Loan
Lender, in its or their sole discretion, undertakes at any time or from time to
time to provide any such information to any other party, it or they shall be
under no obligation (w) to make, and the ABL Agent, the ABL Lenders, the Term
Loan Agents and the Term Loan Lenders shall not make, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (x)
to provide any additional information or to provide any such information on any
subsequent occasion, (y) to undertake any investigation or (z) to disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.  Nothing in this section shall amend, modify or
otherwise affect the confidentiality obligations of the ABL Agent and the ABL
Lenders under the ABL Credit Agreement and of the Term Loan Agents and the Term
Loan Lenders under the Term Loan Agreement or any Term Additional Agreement.


8.5          Subrogation.  Each Term Loan Agent, for and on behalf of itself and
the applicable Term Loan Lenders, agrees that no payment to the ABL Agent or any
ABL Lender pursuant to the provisions of this Agreement shall entitle any Term
Loan Agent or any Term Loan Lender to exercise any rights of subrogation in
respect thereof until the Discharge of ABL Priority Claims shall have occurred. 
Following the Discharge of ABL Priority Claims, the ABL Agent agrees to execute
such documents, agreements, and instruments as any Term Loan Agent or any Term
Loan Lender may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the ABL Priority Claims resulting from
payments to the ABL Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by the ABL Agent are paid by such Person upon request for payment
thereof.  The ABL Agent, for and on behalf of itself and the ABL Lenders, agrees
that no payment to any Term Loan Agent or any Term Loan Lender pursuant to the
provisions of this Agreement shall entitle the ABL Agent or any ABL Lender to
exercise any rights of subrogation in respect thereof until the Discharge of
Term Priority Claims shall have occurred.  Following the Discharge of Term
Priority Claims, each Term Loan Agent agrees to execute such documents,
agreements, and instruments as the ABL Agent or any ABL Lender may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Term Loan Claims resulting from payments to any Term Loan Agent
by such Person, so long as all costs and expenses (including all reasonable
legal fees and disbursements) incurred in connection therewith by the Term Loan
Agent are paid by such Person upon request for payment thereof.
 
49

--------------------------------------------------------------------------------

8.6          Application of Payments.


(a)           Except as otherwise provided herein, all payments received by the
ABL Lenders may be applied, reversed and reapplied, in whole or in part, to such
part of the ABL Priority Claims as the ABL Lenders, in their sole discretion,
deem appropriate, consistent with the terms of the ABL Loan Documents.  Except
as otherwise provided herein, each Term Loan Agent, on behalf of itself and each
applicable Term Loan Lender, assents to any such extension or postponement of
the time of payment of the ABL Priority Claims or any part thereof and to any
other indulgence with respect thereto, to any substitution, exchange or release
of any security that may at any time secure any part of the ABL Priority Claims
and to the addition or release of any other Person primarily or secondarily
liable therefor.


(b)           Except as otherwise provided herein, all payments received by the
Term Loan Lenders may be applied, reversed and reapplied, in whole or in part,
to such part of the Term Loan Priority Claims as the Term Loan Lenders, in their
sole discretion, deem appropriate, consistent with the terms of the Term Loan
Documents.  Except as otherwise provided herein, the ABL Agent, on behalf of
itself and each ABL Lender, assents to any such extension or postponement of the
time of payment of the Term Loan Priority Claims or any part thereof and to any
other indulgence with respect thereto, to any substitution, exchange or release
of any security that may at any time secure any part of the Term Loan Priority
Claims and to the addition or release of any other Person primarily or
secondarily liable therefor.


8.7          Consent to Jurisdiction; Waivers.  Each of the parties hereto
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any state or federal court located in New York, New
York (the “New York Courts”), and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Term Loan Document or ABL Loan Document, or for recognition or enforcement of
any judgment.  Each of the parties hereto irrevocably consents that all service
of process may be made by registered mail directed to such party as provided in
Section 8.8 for such party.  Service so made shall be deemed to be completed
three days after the same shall be posted as aforesaid.  Each of the parties
hereto irrevocably and unconditionally waives, to the extent it may legally and
effectively do so, any objection to any action instituted hereunder in any such
court based on forum non conveniens, and any objection to the venue of any
action instituted hereunder in any such court.  Each of the parties hereto
irrevocably and unconditionally waives, to the extent it may legally and
effectively do so, any right it may have to trial by jury in respect of any
litigation based on, or arising out of, under or in connection with this
Agreement, or any course of conduct, course of dealing, verbal or written
statement or action of any party hereto in connection with the subject matter
hereof, and (a) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such other party would not,
in the event of litigation, seek to enforce the foregoing waiver and (b)
acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this section.
 
50

--------------------------------------------------------------------------------

8.8          Notices.  All notices to the ABL Lenders and the Term Loan Lenders
permitted or required under this Agreement may be sent to the ABL Agent or the
Designated Term Loan Agent as provided in the ABL Credit Agreement, the Term
Loan Agreement, the other relevant ABL Loan Documents or the other relevant Term
Loan Documents (including any Term Loan Intercreditor Agreement), as
applicable.  Unless otherwise specifically provided herein or therein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, telecopied or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or upon receipt via U.S. mail
(registered or certified, with postage prepaid and properly addressed).  For the
purposes hereof, the addresses of the parties hereto shall be as set forth below
each party’s name on the signature pages hereto (or, if applicable, to its
Intercreditor Joinder Agreement), or, as to each party, at such other address as
may be designated by such party in a written notice to all of the other
parties.  Each First Priority Agent hereby agrees to promptly notify each Second
Priority Agent upon payment in full in cash of all Indebtedness under the
applicable First Priority Documents (other than indemnification and contingent
obligations for which no claim has been made).


8.9          Further Assurances.  The ABL Agent, on behalf of itself and each
ABL Lender, and each Term Loan Agent, on behalf of itself and each applicable
Term Loan Lender, agrees that each of them shall take such further action and
shall execute and deliver to the ABL Agent, the ABL Lenders, the Term Loan
Agents and the Term Loan Lenders such additional documents and instruments (in
recordable form, if requested) as the ABL Agent, the ABL Lenders, the Term Loan
Agents or the Term Loan Lenders may reasonably request, at the expense of the
Borrower, to effectuate the terms of and the Lien priorities contemplated by
this Agreement.


8.10        Governing Law.This Agreement and the rights and obligations of the
parties under this Agreement shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York without regard to
principles of conflicts of laws to the extent that the same are not mandatorily
applicable by statute and the application of the laws of another jurisdiction
would be required thereby.
 
51

--------------------------------------------------------------------------------

8.11       No Third Party Beneficiaries; Binding on Successors and Assigns. 
This Agreement shall be binding upon the ABL Agent, the ABL Lenders, the Term
Loan Agents, the Term Loan Lenders, Holdings, the Borrower, the Borrower’s
Subsidiaries party hereto and their respective permitted successors and
assigns.  No other Person shall have or be entitled to assert rights or benefits
hereunder.  Without limiting the generality of the foregoing (a) any person to
whom a Lender assigns or otherwise transfers all or any portion of the ABL
Claims or the Term Loan Claims, as applicable, in accordance with the applicable
ABL Loan Documents or Term Loan Documents, as the case may be, shall become
vested with all the rights and obligations in respect thereof granted to such
Lenders, without any further consent or action of the other Lenders and (b) any
counterparty to a Hedge Agreement, an agreement relating to Cash Management
Obligations (as such terms are defined in the applicable Credit Agreement) or
any holder of obligations that are Term Designated Additional Obligations or ABL
Designated Additional Obligations, in each case, that accepts the benefit of any
Common Collateral in accordance with the ABL Collateral Documents or the Term
Loan Collateral Documents, as applicable, shall be deemed to have agreed to be
bound by the terms of this Agreement.


8.12        [Reserved].


8.13        Section Titles.  The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.


8.14        Counterparts.  This Agreement may be executed in one or more
counterparts, including by means of facsimile, each of which shall be an
original and all of which shall together constitute one and the same document. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other customary means of electronic transmission (e.g., “PDF”)
shall be as effective as delivery of a manually executed counterpart hereof.


8.15        Authorization.  By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.  The ABL
Agent represents and warrants that this Agreement is binding upon the ABL
Lenders.  The Initial Term Loan Agent represents and warrants that this
Agreement is binding upon the Term Loan Lenders under the Term Loan Agreement. 
Each Other Term Loan Agent represents and warrants, by its signature to its
Intercreditor Joinder Agreement, to the other parties hereto that (a) it is
authorized under its Term Additional Agreement to enter into this Agreement and
(b) this Agreement is binding upon the Term Loan Lenders under such Other Term
Loan Agent’s applicable Term Additional Agreement.


8.16        Effectiveness.  This Agreement shall become effective when executed
and delivered by the parties hereto.  This Agreement shall be effective both
before and after the commencement of any Insolvency or Liquidation Proceeding. 
All references to the Borrower or any other Grantor shall include the Borrower
or any other Grantor as debtor and debtor-in-possession and any receiver or
trustee for the Borrower or any other Grantor (as the case may be) in any
Insolvency or Liquidation Proceeding.


8.17        ABL Agent and Term Loan Agent.  It is understood and agreed that (a)
Citibank is entering into this Agreement in its capacity as collateral agent
under the ABL Credit Agreement and the provisions of Article 9 of the ABL Credit
Agreement applicable to Citibank as collateral agent thereunder shall also apply
to Citibank as ABL Agent hereunder and (b) Citibank is entering in this
Agreement in its capacity as collateral agent under the Term Loan Agreement and
the provisions of Article 9 of the Term Loan Agreement applicable to Citibank as
collateral agent thereunder shall also apply to Citibank as the initial Term
Loan Agent hereunder.
 
52

--------------------------------------------------------------------------------

8.18        Relative Rights.  Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.3(d) or (e)), nothing
in this Agreement is intended to or will (a) amend, waive or otherwise modify
the provisions of the ABL Credit Agreement, the Term Loan Agreement, any Term
Additional Agreement or any other ABL Loan Document or Term Loan Documents
entered into in connection with the ABL Credit Agreement, the Term Loan
Agreement, any Term Additional Agreement or any other ABL Loan Document or Term
Loan Document or permit Holdings, the Borrower or any Subsidiary to take any
action, or fail to take any action, to the extent such action or failure would
otherwise constitute a breach of, or default under, the ABL Credit Agreement or
any other ABL Loan Documents entered into in connection with the ABL Credit
Agreement or the Term Loan Agreement, Term Additional Agreement or any other
Term Loan Documents entered into in connection with the Term Loan Agreement or
any Term Additional Agreement, (b) change the relative priorities of the ABL
Priority Claims, the ABL Other Claims or the Liens granted under the ABL Loan
Documents on the Common Collateral (or any other assets) as among the ABL
Lenders, or change the relative priorities of the Term Loan Priority Claims, the
Term Loan Other Claims or the Liens granted under the Term Loan Documents on the
Common Collateral (or any other assets) as among the Term Loan Lenders, (c)
otherwise change the relative rights of the ABL Lenders in respect of the Common
Collateral as among such ABL Lenders, or the relative rights of the Term Loan
Lenders in respect of the Common Collateral as among such Term Loan Lenders or
(d) obligate Holdings, the Borrower or any Subsidiary to take any action, or
fail to take any action, that would otherwise constitute a breach of, or default
under, the ABL Credit Agreement or any other ABL Loan Document entered into in
connection with the ABL Credit Agreement or the Term Loan Agreement, Term
Additional Agreement or any other Term Loan Documents entered into in connection
with the Term Loan Agreement or any Term Additional Agreement.  None of
Holdings, the Borrower or any Subsidiary shall have any rights or obligations
hereunder except as expressly set forth herein (including as set forth in
Section 8.3).


8.19        Supplements.  Upon the execution by any Subsidiary of the Borrower
of a supplement hereto in the form attached hereto as Exhibit B or in form and
substance satisfactory to the ABL Agent and the Designated Term Loan Agent, such
Subsidiary shall be a party to this Agreement and shall be bound by the
provisions hereof to the same extent as the Borrower and each other Grantor are
so bound.
 
53

--------------------------------------------------------------------------------

8.20        Other Intercreditor Agreements.  In the event that the Borrower or
any Subsidiary incurs any obligations secured by a Lien on any Common Collateral
that is junior to all Liens thereon securing all Term Loan Claims and the ABL
Claims, then the ABL Agent and each Term Loan Agent shall enter into an
intercreditor agreement (the terms of which are consistent with market terms
governing security arrangements for the sharing of liens on a junior basis at
the time such intercreditor agreement is proposed to be established in light of
the type of Indebtedness to be secured by such liens, as determined in good
faith by the Borrower, the ABL Agent and the Designated Term Loan Agent) with
the agent or trustee for the secured parties with respect to such secured
obligation to reflect the relative Lien priorities of such parties with respect
to the Common Collateral and governing the relative rights, benefits and
privileges as among such parties in respect of the Common Collateral, including
as to application of proceeds of the Common Collateral, voting rights, control
of the Common Collateral and waivers with respect to the Common Collateral, in
each case so long as such secured obligations are not prohibited by, and the
terms of such intercreditor agreement do not violate or conflict with, the
provisions of this Agreement or the other ABL Loan Documents or Term Loan
Documents, as the case may be.  Each party hereto agrees that the ABL Lenders
(as among themselves) and the Term Loan Lenders (as among themselves) may each
enter into intercreditor agreements (or similar arrangements) governing the
rights, benefits and privileges as among the ABL Lenders or as among the Term
Loan Lenders, as the case may be, in respect of any or all of the Common
Collateral, this Agreement and the applicable other documents, as the case may
be, including as to the application of proceeds of the Common Collateral, voting
rights, control of the Common Collateral and waivers with respect to the Common
Collateral, in each case so long as the terms thereof do not violate or conflict
with the provisions of this Agreement or the other applicable ABL Loan Documents
or Term Loan Documents, as the case may be.  If any such intercreditor agreement
(or similar arrangement) is entered into, the provisions thereof shall not be
(or be construed to be) an amendment, modification or other change to this
Agreement or any other ABL Loan Document or Term Loan Document, and the
provisions of this Agreement and the other ABL Loan Documents and Term Loan
Documents shall remain in full force and effect in accordance with the terms
hereof and thereof (as such provisions may be amended, modified or otherwise
supplemented from time to time in accordance with the terms thereof, including
to give effect to any intercreditor agreement (or similar arrangement)).
 
54

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.



 
REVLON CONSUMER PRODUCTS
CORPORATION,
     
By:
/s/ Michael T. Sheehan
   
Name:  Michael T. Sheehan
   
Title:    Senior Vice President, Deputy General
   
Counsel and Secretary

 

 
Address:
One New York Plaza
    New York, NY 10004    
Attention: Michael T. Sheehan

 

 
REVLON, INC.,
     
By:
/s/ Michael T. Sheehan
   
Name:  Michael T. Sheehan
   
Title:    Senior Vice President, Deputy General
    Counsel and Secretary

 

 
Address:
One New York Plaza
    New York, NY 10004    
Attention: Michael T. Sheehan

 
[Signature Page to the ABL Intercreditor Agreement]
 

--------------------------------------------------------------------------------

 
ALMAY, INC.
 
ART & SCIENCE, LTD.
 
BARI COSMETICS, LTD.
 
BEAUTYGE BRANDS USA, INC.
 
BEAUTYGE U.S.A., INC.
 
CHARLES REVSON INC.
 
CREATIVE NAIL DESIGN, INC.
 
NORTH AMERICA REVSALE INC.
 
OPP PRODUCTS, INC.
 
REALISTIC ROUX PROFESSIONAL PRODUCTS INC.
 
REVLON DEVELOPMENT CORP.
 
REVLON GOVERNMENT SALES, INC.
 
REVLON INTERNATIONAL CORPORATION
 
REVLON PROFESSIONAL HOLDING COMPANY LLC
 
RIROS CORPORATION
 
RIROS GROUP INC.
 
ROUX LABORATORIES, INC.
 
ROUX PROPERTIES JACKSONVILLE, LLC
 
SINFULCOLORS INC.
 
each a Subsidiary of the Borrower

 

 
By:
/s/ Michael T. Sheehan
     
Name: Michael T. Sheehan
     
Title:   Vice President and Secretary
 

 

 
Address:
One New York Plaza
   
New York, NY 10004
   
Attention: Michael T. Sheehan

 
[Signature Page to the ABL Intercreditor Agreement]
 

--------------------------------------------------------------------------------

 
ELIZABETH ARDEN, INC.,
   
a Subsidiary of the Borrower
           
By:
/s/ Michael T. Sheehan
     
Name: Michael T. Sheehan
     
Title:   Vice President and Assistant Secretary
 

 

 
Address:
One New York Plaza
    New York, NY 10004     Attention: Michael T. Sheehan

 

 
DF ENTERPRISES, INC.
 
ELIZABETH ARDEN (FINANCING), INC.
 
ELIZABETH ARDEN INTERNATIONAL HOLDING, INC.
 
ELIZABETH ARDEN TRAVEL RETAIL, INC.
 
FD MANAGEMENT, INC.
 
RDEN MANAGEMENT, INC.
 
ELIZABETH ARDEN INVESTMENTS, LLC
 
ELIZABETH ARDEN NM, LLC
 
ELIZABETH ARDEN USC, LLC
 
each a Subsidiary of the Borrower

 

 
By:
/s/ Michael T. Sheehan
     
Name: Michael T. Sheehan
     
Title:   Vice President and Secretary
 

 

 
Address:
One New York Plaza
    New York, NY 10004     Attention: Michael T. Sheehan

 
[Signature Page to the ABL Intercreditor Agreement]
 

--------------------------------------------------------------------------------

 
CITIBANK, N.A., as ABL Agent
           
By:
/s/ Thomas M. Halsch
     
Name:  Thomas M. Halsch
     
Title:    Vice President
 

 

 
Address:
390 Greenwich St., 1st floor
    New York, NY 10013

 
[Signature Page to the ABL Intercreditor Agreement]
 

--------------------------------------------------------------------------------

 
CITIBANK, N.A., as Term Loan Agent
           
By:
/s/ Matthew S. Burke
     
Name:  Matthew S. Burke
     
Title:     Vice President
 

 

 
Address:
390 Greenwich St., 1st floor
    New York, NY 10013

 
[Signature Page to the ABL Intercreditor Agreement]
 

--------------------------------------------------------------------------------

SCHEDULE I


Name of Subsidiary
ALMAY, INC.
ART & SCIENCE, LTD.
BARI COSMETICS, LTD.
BEAUTYGE BRANDS USA, INC.
BEAUTYGE U.S.A., INC.
CHARLES REVSON INC.
CREATIVE NAIL DESIGN, INC.
NORTH AMERICA REVSALE INC.
OPP PRODUCTS, INC.
REALISTIC ROUX PROFESSIONAL PRODUCTS INC.
REVLON DEVELOPMENT CORP.
REVLON GOVERNMENT SALES, INC.
REVLON INTERNATIONAL CORPORATION
REVLON PROFESSIONAL HOLDING COMPANY LLC
RIROS CORPORATION
RIROS GROUP INC.
ROUX LABORATORIES, INC.
ROUX PROPERTIES JACKSONVILLE, LLC
SINFULCOLORS INC.
ELIZABETH ARDEN, INC.
DF ENTERPRISES, INC.
ELIZABETH ARDEN (FINANCING), INC.
ELIZABETH ARDEN INTERNATIONAL
HOLDING, INC.
ELIZABETH ARDEN TRAVEL RETAIL, INC.
FD MANAGEMENT, INC.
RDEN MANAGEMENT, INC.
ELIZABETH ARDEN INVESTMENTS, LLC
ELIZABETH ARDEN NM, LLC
ELIZABETH ARDEN USC, LLC

 

--------------------------------------------------------------------------------

SCHEDULE II


Provision for Security Documents


“Reference is made to the ABL Intercreditor Agreement dated as of September 7,
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among the Borrower, the Subsidiaries of
the Borrower party thereto, Holdings, Citibank, N.A., as ABL Agent (as defined
therein), and Citibank, N.A., as the Initial Term Loan Agent (as defined
therein) and each Other Term Loan Agent (as defined therein) from time to time
party thereto.  Notwithstanding anything herein to the contrary, the lien and
security interest granted to the [Collateral Agent], for the benefit of the
secured parties hereunder, pursuant to this Agreement and the exercise of any
right or remedy by the [Collateral Agent] and the other secured parties
hereunder are subject to the provisions of the Intercreditor Agreement.  In the
event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall control.”
 

--------------------------------------------------------------------------------

EXHIBIT A
 
FORM OF INTERCREDITOR JOINDER AGREEMENT


INTERCREDITOR JOINDER AGREEMENT (this “Agreement”) dated as of [________],
[____], among [____________] (the “New Term Loan Agent”), as an Other Term Loan
Agent, CITIBANK, N.A. (“Citi”), as ABL Agent, Citi, as Term Loan Agent, REVLON,
INC., a Delaware corporation (“Holdings”), REVLON CONSUMER PRODUCTS CORPORATION,
a Delaware corporation, as the borrower under the ABL Credit Agreement and the
Term Loan Agreement (the “Borrower”) (on behalf of itself and its subsidiaries)
and any additional Other Term Loan Agent that is a party to the Intercreditor
Agreement referred to below.


This Agreement is supplemental to that certain ABL Intercreditor Agreement,
dated as of September 7, 2016 (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), by and among the parties referred to above (other than the New Term
Loan Agent).  This Agreement has been entered into to record the accession of
the New Term Loan Agent as [an Other Term Loan Agent] [a replacement Initial
Term Loan Agent] under the Intercreditor Agreement.


ARTICLE I


Definitions


SECTION 1.1  Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.


ARTICLE II


Accession


SECTION 2.1  The New Term Loan Agent agrees to become, with immediate effect, a
party to, and agrees to be bound by the terms of, the Intercreditor Agreement as
[an Other Term Loan Agent] [a replacement Initial Term Loan Agent] as if it had
originally been party to the Intercreditor Agreement as [an Other Term Loan
Agent] [the original Initial Term Loan Agent].


SECTION 2.2  The New Term Loan Agent confirms that its address details for
notices pursuant to the Intercreditor Agreement are as follows: 
[_____________].


SECTION 2.3  Each party to this Agreement (other than the New Term Loan Agent)
confirms the acceptance of the New Term Loan Agent as [an Other Term Loan Agent]
[a replacement Initial Term Loan Agent] for purposes of the Intercreditor
Agreement.


SECTION 2.4  [________] is acting in the capacity of [Other Term Loan Agent]
[Initial Term Loan Agent] solely for the [Secured Parties] under (and as defined
in) [_____________], such agreement shall be deemed [a “Term Additional
Agreement”] [a “Term Loan Agreement”] for purposes of the Intercreditor
Agreement and the Borrower hereby designates such agreement as [a “Term
Additional Agreement”] [a “Term Loan Agreement”] under Sections 5.3(f) and
8.3(b) of the Intercreditor Agreement.
 

--------------------------------------------------------------------------------

ARTICLE III


Miscellaneous


SECTION 3.1  This Agreement and the rights and obligations of the parties under
this Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without regard to principles of
conflicts of laws to the extent that the same are not mandatorily applicable by
statute and the application of the laws of another jurisdiction would be
required thereby.


SECTION 3.2  This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract.  Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


[INSERT SIGNATURE BLOCKS]
 

--------------------------------------------------------------------------------

EXHIBIT B
 
[FORM OF] GRANTOR JOINDER AGREEMENT NO. [ ˜ ] dated as of [ ˜ ], 20[ ˜ ]  to the
ABL INTERCREDITOR AGREEMENT dated as of September 7, 2016 (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “ABL Intercreditor Agreement”), among CITIBANK, N.A., as ABL Agent and
CITIBANK, N.A., as Initial Term Loan Agent and the Other Term Loan Agents from
time to time a party thereto, Revlon Consumer Products Corporation, as Borrower,
Revlon, Inc., as Holdings and the Subsidiaries of Revlon Consumer Products
Corporation, from time to time party thereto.  Capitalized terms used herein but
not otherwise defined herein shall have the meanings set forth in the ABL
Intercreditor Agreement.


The undersigned, [ ˜ ], a [ ˜ ], (the “New Grantor”) wishes to acknowledge and
agree to the ABL Intercreditor Agreement and become a party thereto and to
acquire and undertake the rights and obligations of a Grantor thereunder.


Accordingly, the New Grantor agrees as follows for the benefit of the ABL Agent,
the Term Loan Agents, the ABL Lenders and the Term Loan Lenders:



1. Accession to the Intercreditor Agreement.  The New Grantor (a) acknowledges
and agrees to, and becomes a party to the ABL Intercreditor Agreement, (b)
agrees to all the terms and provisions of the ABL Intercreditor Agreement
applicable to a Grantor and (c) shall have all the rights and obligations of a
Grantor under the ABL Intercreditor Agreement.  This Grantor Joinder Agreement
supplements the ABL Intercreditor Agreement and is being executed and delivered
by the New Grantor pursuant to Section 8.19 of the ABL Intercreditor Agreement.




2. Representations, Warranties and Acknowledgement of the New Grantor.  The New
Grantor represents and warrants to the ABL Agent, each Term Loan Agent, each
Term Loan Lender and each ABL Lender that (a) it has full power and authority to
enter into this Grantor Joinder Agreement, in its capacity as Grantor and (b)
this Grantor Joinder Agreement has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with the terms of this Grantor Joinder Agreement.




3. Counterparts.  This Grantor Joinder Agreement may be executed in one or more
counterparts, including by means of facsimile, each of which shall be an
original and all of which shall together constitute one and the same document. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other customary means of electronic transmission (e.g., “PDF”)
shall be as effective as delivery of a manually executed counterpart hereof.




4. Section Headings.  The section titles contained in this Grantor Joinder
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Grantor Joinder Agreement.




5. Benefit of Agreement.  The agreements set forth herein or undertaken pursuant
hereto are for the benefit of, and may be enforced by, any party to the ABL
Intercreditor Agreement subject to any limitations set forth in the ABL
Intercreditor Agreement with respect to the Grantors.

 

--------------------------------------------------------------------------------

6. Governing Law.  This Grantor Joinder Agreement and the rights and obligations
of the parties under this Grantor Joinder Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York
without regard to principles of conflicts of laws to the extent that the same
are not mandatorily applicable by statute and the application of the laws of
another jurisdiction would be required thereby.




7. Severability.  Any provision of this Grantor Joinder Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




8. Notices.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.8 of the ABL Intercreditor Agreement.  All
communications and notices hereunder to the New Grantor shall be given to it at
the address set forth under its signature hereto, which information supplements
Section 8.8 of the ABL Intercreditor Agreement.




9. Miscellaneous.  The provisions of Article 8 of the ABL Intercreditor
Agreement will apply with like effect to this Grantor Joinder Agreement.



IN WITNESS WHEREOF, the New Grantor has duly executed this designation as of the
day and year first above written.



[ ]

 

 
By
     
Name:
   
Title:
         
[Notice Address]
 

 
 

--------------------------------------------------------------------------------